Commercial in Confidence

     
AGREEMENT is made December 21, 2007
  Exhibit 10.22

BETWEEN:

1.   ATOS EURONEXT MARKET SOLUTIONS LIMITED, a company incorporated in England
with registered number 3962327 and having its registered office at 25 Bank
Street, Canary Wharf, London E14 5NQ (“Supplier”); and   2.   ICE CLEAR EUROPE
LIMITED a company incorporated in England with registered number 06219884 and
having its principal office at International House, St Katharine’s Way, London
E1W 1UY (the “Customer”).

WHEREAS:
The Customer has requested that the Supplier provide the Services (as
hereinafter defined) to the Customer on the terms and conditions set out below.
IT IS AGREED as follows:
PART A — PRELIMINARY

1.   DEFINITIONS AND INTERPRETATION   1.1   In this Agreement:

  1.1.1   “Affiliate” means any company, partnership or other entity which is a
Subsidiary or Holding Company (as such expressions are defined by Section 736 of
the Companies Act 1985 (as amended)).     1.1.2   “Agreement” means this
agreement and any and all schedules and appendices to it as may be varied from
time to time in accordance with the provisions of this agreement.     1.1.3  
“Best Industry Standards” means the standards which fall within the upper
quartile in the relevant industry for the provision of comparable services which
are substantially similar to the Services or the relevant part of them, having
regard to factors such as the nature and size of the parties, the service
levels, the term, the pricing structure and any other relevant factors.    
1.1.4   “Business Continuity Plan” has the meaning given to that term in Clause
3.1.     1.1.5   “Business Day” shall be any day upon which the market operated
by ICE Futures Europe is open for business.

 

***   Certain information in this agreement has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

  1.1.6   “Certified Emissions Reductions” means a unit issued by the UN Clean
Development Mechanism Executive Board pursuant to Article 12 of the Kyoto
Protocol and the decisions adopted pursuant to the UNFCCC or the Kyoto Protocol.
    1.1.7   “Change” means any change to the Services, the Service Level
Agreement or any other aspect of this Agreement proposed by either party in
accordance with Schedule 5.     1.1.8   “Change of Control” means a transaction
in which there is a change in Control of either the Supplier or Customer    
1.1.9   “Change Control Procedure” means the procedure for changing the Services
set out in Schedule 5.     1.1.10   “Change Request” means a document containing
full written particulars of a Change which either party may require.     1.1.11
  “Charges” means the charges which are payable by the Customer for the Services
as set out in Schedule 3.     1.1.12   “Clearing Member” means a clearing member
of the clearing house operated by the Customer.     1.1.13   “Commencement Date”
means the date of execution of this Agreement by the parties.     1.1.14  
“Confidential Information” means any and all confidential information relating
to the business, finance or affairs of one party coming into the possession of
the other party pursuant to this Agreement.     1.1.15   “Contracts” means
contracts, including options (being any option contract as defined by Article 83
of the Regulated Activities Order), futures (being any future as defined by
Article 84 of the Regulated Activities Order), contracts for differences (being
any contract for differences or other contract defined by Article 85 of the
Regulated Activities Order) and cash or spot contracts and over the counter
bilateral forward and option contracts, over or in respect or in respect of any
underlying product, commodity, financial instrument or other asset.     1.1.16  
“Control” means the ownership of more than 50% of the issued share capital or
the legal power to direct or cause the direction of the general management and
policies of the party in question.     1.1.17   “CPS” or “Clearing Processing
System” means the Supplier’s proprietary clearing processing system which is
used together with TRS to provide the Services.     1.1.18   “Customer” means
ICE Clear Europe Limited and excludes ICE Futures US, Inc. and its subsidiaries.
    1.1.19   “Data” means pre-existing and new Customer data pertaining to its
business (including without limitation as to its Member Firms and their
customers) generated, modified and/or adapted by the Services.

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

  1.1.20   “Data Controller” has the meaning set out in the Data Protection Act
1998.     1.1.21   “Data Processor” has the meaning set out in the Data
Protection Act 1998.     1.1.22   “Development Services” means the services
described in Schedule 1 relating to the development phase of the Services.    
1.1.23   “Disclosing Party” means a party which discloses Confidential
Information to the other party.     1.1.24   “Disengagement Plan” means the
disengagement plan set out in Schedule 4 as the same may be amended from time to
time in accordance with this Agreement.     1.1.25   “Emissions Contracts” means
Contracts over or in respect of emissions of Sulphur Dioxide, Nitrous Oxide,
Carbon Dioxide, or Contracts over or in respect of Certified Emissions
Reductions..     1.1.26   “Energy Contracts” means Contracts over or in respect
of oil and oil products, ethanol, palm oil, biofuels, coal, natural gas, and
electricity.     1.1.27   “Exchange Member Firms” means the members of the
market place operated by ICE Futures Europe.     1.1.28   “Force Majeure” has
the meaning given to that term in Clause 20.     1.1.29   “Go Live Date” means
the date on which the Services become operational in accordance with the
provisions of Schedule 1. For the avoidance of doubt, the Go Live Date shall not
be before the date on which ICE Futures Europe and/ or ICE Futures US Inc and/
or any Affiliate or associated company’s current clearing contract with
LCH.Clearnet terminates or expires.     1.1.30   “ICE Futures Europe” means the
company established under the laws of England and Wales being a recognised
investment exchange (“Recognised Investment Exchange”) for the purposes of
section 285 of the Financial Services and Markets Act of 2000, having its
principal place of business at International House, 1 St. Katharine’s Way,
London E1W 1UY, an Affiliate of the Customer.     1.1.31   “ICE Futures US,
Inc.” means the Derivatives Contract Market (“DCM”) operated by ICE Futures US,
Inc., an Affiliate of the Customer, with headquarters at the World Financial
Center, One North End Avenue, 13th Floor, New York, New York 10282, USA,
formerly known as “NYBOT” or the “New York Board of Trade.     1.1.32  
“Incentive Scheme” means the applicable debits or bonuses against Service Levels
provided herein accruing and calculated in accordance with the process outlined
in Schedule 3     1.1.33   “Indexation” means the adjustment of the sum or
figure in question by the addition of a percentage of that sum or figure which
is equal to 75% of the percentage increase in the Retail Price Index (“RPI”)
produced by the

 



--------------------------------------------------------------------------------



 



Commercial in Confidence
United Kingdom Office for National Statistics published most recently prior to
the Commencement Date and the last such published RPI prior to the date when
Indexation is to occur pursuant to the terms of this Agreement. In the event of
the abolition or fundamental variation in the basis of the RPI prior to the
later date, the parties at their joint cost and expense shall obtain the opinion
of any independent UK chartered accountant as to the increase which ought to be
made to the sum in question to reflect wages’ costs in the information
technology sector (having regard to such varied or substituted index or indices
as he considers appropriate) and the opinion of that accountant shall be final
and binding on the parties..

  1.1.34   “Intellectual Property Rights” means copyright, database rights,
domain names, patents, design rights (registered and unregistered), trade marks,
confidential information, know-how and any and all like rights of whatever
nature subsisting in any country.     1.1.35   “Liability” means any loss,
damage, liability, expenses or costs whether arising in contract, tort
(including negligence), under statute, statutory provision regulation or
otherwise.     1.1.36   “Market Competitor” means an exchange, trading system or
facility, platform, any other type of market, or clearing house, or any
Affiliate thereof, that offers execution and/or clearing services in connection
with products that are the same as or substantially similar to, or which can be
used as substitutes for, the OTC Contracts or Futures Contracts which form a
material part of the business of the Customer or any Affiliate of the Customer
save that NYSE Euronext Inc., or any Affiliate thereof, shall not be deemed to
be a Market Competitor of the Customer . For the avoidance of doubt, the New
York Mercantile Exchange is a Market Competitor of the Customer.     1.1.37  
“Member Firm” means a broker or a trading company (including any agent or
customer of a Member Firm) which is a registered Clearing Member of the Customer
and is authorised by the Customer to use CPS and/or TRS.     1.1.38   “OTC
Contracts” means those contracts those OTC contracts (including forwards, swaps,
differentials, spreads, and options) available for trading on the electronic OTC
market operated by ICE, Inc. on the Commencement Date.     1.1.39   “Recipient
Party” means a party which receives Confidential Information from the other
party.     1.1.40   “Regulatory Authority” means, in the UK, the Financial
Services Authority (“FSA”), and any comparable authority which exercises a
regulatory or supervisory function under the laws of any jurisdiction in
relation to financial services, the financial markets, exchanges or clearing
organisations.     1.1.41   “Relief Event” means any: (i) act or omission of the
Customer, its officers, directors, employees, agents or sub-contractors in
relation to its obligations set out in this Agreement; and, (ii) any delay or
failure by the

 



--------------------------------------------------------------------------------



 



Commercial in Confidence
Customer to comply with any of its obligations as set out in this Agreement.

  1.1.42   “Representative” has the meaning given to that term in Clause 10.1.  
  1.1.43   “Service Level” means a performance standard set out in the Service
Level Agreement in accordance with which the Supplier is to provide the Service
to which it relates.     1.1.44   “Service Level Agreement” or “SLA” means the
service level agreement set out in Schedule 2 as the same may be amended from
time to time in accordance with this Agreement.     1.1.45   “Services” means
those services more particularly described in Schedule 1..     1.1.46   “Source
Code” means the human readable version of the applicable software which has not
been compiled or interpreted by a computer system and all documentation and
materials related thereto.     1.1.47   “Staff” mean the Supplier’s employees,
sub-contractors or consultants engaged in the provision of the Services.    
1.1.48   “Term” means the period from the Commencement Date until [***].    
1.1.49   "Clearing Day” means a day upon which the Customer is open for
business.     1.1.50   “The NCC Group” means the independent information
technology assurance, security and consultancy service provider whose registered
office is at Manchester Technology Centre, Oxford Road, Manchester, M1 7EF.    
1.1.51   “TRS” or “Trade Registration System” means the Supplier’s proprietary
trade registration system used to provide real time matching of trades carried
out by Member Firms and Exchange Member Firms.     1.1.52   “Working Day” means
any day other than a Saturday, Sunday, bank or other public holiday in England
and Wales.

1.2   In this Agreement:-

  1.2.1   unless the context otherwise requires all references to a particular
Clause or Schedule shall be a reference to that Clause or Schedule in or to this
Agreement as it may be amended from time to time pursuant to this Agreement;

 

***   Confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

  1.2.2   unless the contrary intention appears words denoting persons shall
include any individual, firm, partnership, company, or other body corporate,
corporation, joint venture, trust, association, organisation or other entity, in
each case whether or not having separate legal personality;     1.2.3  
reference to any statute, statutory provision or regulation includes any
modification, amendment, re-enactment or replacement of that statute, statutory
provision or regulation;     1.2.4   any reference to a “day” shall mean a
period of 24 hours running from midnight to midnight;     1.2.5   references to
“indemnifying” any person against any circumstance include indemnifying and
keeping him harmless from all actions, claims and proceedings from time to time
made against him and all loss, damage, payments, cost or expenses suffered made
or incurred by him as a consequence of that circumstance;     1.2.6   If there
is any conflict or inconsistency between the terms and conditions of Parts A-D
herein and the Schedules, such conflict or inconsistency shall be resolved in
accordance with the following order of priority:

  1.2.6.1   the terms and conditions of Parts A-D herein; and     1.2.6.2   the
Schedules.

 



--------------------------------------------------------------------------------



 



Commercial in Confidence
PART B — SERVICES

2.   PROVISION OF SERVICES

2.1   The Supplier shall provide the Development Services from the Commencement
Date and the entirety of the Services from the Go Live Date to the Customer
subject to and in accordance with the terms and conditions of this Agreement.  
2.2   The Supplier warrants to the Customer that it shall:

2.2.1 provide the Services in accordance with the Service Level Agreement (where
the SLA does not make proper provision for the same, the Supplier shall apply
Best Industry Standards in the adoption of appropriate and reasonable standards,
techniques and methodologies for achievement of quality which are relevant to
the Services);
2.2.2 perform the Services with all due care and skill;
2.2.3 ensure that the Services are performed by Staff possessing suitable
skills, training and experience and that they will carry out the Services in
accordance with Best Industry Standards;
2.2.4 maintain a sufficient number of Staff to enable it to perform its
obligations under this Agreement;
2.2.5 at all times act in good faith;
2.2.6 ensure that the Services will be capable on an ongoing basis of supporting
the requirements of the Customer as such are identified in the Service Level
Agreement;
2.2.7 devote senior management time to the provision of the Services as is
consistent with the standard of reasonable skill and care;
2.2.8 apply the logical security and encryption safeguards in the provisions of
the Services which are specified further in Schedule 7;
2.2.9 to the extent that the Supplier is required as part of the Services to
procure ongoing or periodic licences and/or approvals subsequent to the
Commencement Date, maintain such licences and approvals;

  2.2.10   have the full power and authority to enter into this Agreement and to
perform all of its obligations under this Agreement;     2.2.11   supply the
instance of CPS, together with all data within CPS, to the Customer which, at
the Business Day prior to the Go Live Date, interfaces with the instance of TRS
provided by the Supplier to ICE Futures Europe.

2.3   The Customer warrants that it shall:

2.3.1 have the full power and authority to enter into this Agreement and to
perform all of its obligations under this Agreement;
2.3.2 perform the tasks assigned to it in this Agreement;

 



--------------------------------------------------------------------------------



 



Commercial in Confidence
2.3.3 on the reasonable request of the Supplier procure access to and
co-operation from the Customer’s suppliers, regulators and end-users for the
sole purpose of the Supplier discharging its obligations under this Agreement;
and
2.3.4 at all times act in good faith.

2.4   Subject to Clauses 2.2 and 2.3 above (together with any express provision
of this Agreement indicating the contrary) and to the extent permitted by law,
all other implied warranties and representations in relation to the Services and
any other matter arising under this Agreement are expressly excluded.   2.5   If
the Supplier fails to provide the Services or any aspect thereof in accordance
with the SLA or is aware (on a reasonable basis) of any such likely failure
which has not yet occurred, the Supplier shall promptly report each such failure
(or potential failure) to the Customer.   2.6   For the avoidance of doubt, the
Services provided by the Supplier only allow the Customer to clear products as
outlined in Schedule 1. They do not allow the Customer to clear products or
process trades in respect of contracts falling outside of the expressly stated
scope of use set out at Schedule 1. To the extent the Customer requires the
Services to apply to additional contracts and to have them included within the
scope of this Agreement at a future date, the parties shall agree and discuss
the consequent changes required to this Agreement (including costs) and, subject
to agreement, shall implement them by way of a letter amendment to these terms
and conditions and appropriate Change Requests in respect of the Services. Any
use of the Services or submission of data for processing by the Customer in
contravention of Schedule 1 (i.e. contrary to the scope of use set out in this
Agreement) will be deemed a material breach of this Agreement.

3.   BUSINESS CONTINUITY PLANS

3.1   No later than 90 days after the Commencement Date, the Supplier, working
in conjunction with the Customer, shall submit to the Customer a business
continuity plan to secure the continued performance and operational resilience
of the Services (the “Business Continuity Plan”) (in specified circumstances
including in the event of a Force Majeure event) which shall take appropriate
account of the Supplier’s regulatory obligations.   3.2   The Supplier shall
maintain and where appropriate revise the Business Continuity Plan periodically
in accordance with Best Industry Standards and, in consultation with the
Customer, in accordance with the Customer’s regulatory obligations. Any such
revisions shall be entirely for the account of the Supplier.   3.3   The
Supplier shall implement the Business Continuity Plan throughout the Term in
accordance with the provisions of the Business Continuity Plan and shall also
include specific testing arrangements.

4.   TECHNOLOGY REFRESH AND SERVICES ENHANCEMENT

4.1   The Supplier shall monitor market practice in the United Kingdom in
relation to the provision of services equivalent to the Services to ensure that
it maintains provision of the Services and the performance levels contained in
the Service Level Agreement to levels commensurate with Best Industry Standards,
as appropriate. As a result of such monitoring, the Supplier shall provide to
the Customer,
on a

 



--------------------------------------------------------------------------------



 



Commercial in Confidence
quarterly basis, an update in the Governance Committee meetings. If the
Supplier, pursuant to the terms of this clause, is required to provide a
technology refresh and/ or service enhancement, it will provide a written
statement following such Governance Committee containing:
4.1.1 improvements and upgrades which could be made to the Services; and
4.1.2 the likely costs (if any) of implementing such improvements and upgrades.

4.2   Any request by the Customer to implement improvements or upgrades notified
by the Supplier pursuant to Clause 4.1 shall constitute a Change Request.   4.3
  The Supplier shall at all times during this Agreement be responsive to the
Customer’s diverse and changing business needs and shall discuss with the
Customer whether these should result in modifications to the Services which
shall be effected using the Change Control Procedure or as otherwise agreed
between the parties.

5.   SERVICE LEVEL AGREEMENT REVIEW

5.1   At least once quarterly, the Governance Committee (as defined in
Schedule 6) shall meet in accordance with the provisions of Schedule 6.

6.   CHANGE REQUEST

6.1   All Change Requests will be handled in accordance with the Change Control
Procedure.   6.2   The Supplier will conduct a risk assessment of each Change
and will advise the Customer of that assessment. Where the Supplier and Customer
disagree as to the risk associated with a Change Request the matter will be
escalated to Contract Management in accordance with Schedule 6.

7.   DELAYS IN PROVISION OF SERVICE

7.1   The Supplier shall provide the Services on the Go Live Date.   7.2  
Subject to clause 18 if the Services are not provided by the Go Live Date, the
Supplier shall be liable for any reasonable costs up to a maximum of 25% of the
Charges payable by the Customer to the Supplier for the first 12 months of the
Term, that the Customer can demonstrate it incurred as a direct result of such
delay.   7.3   For the avoidance of doubt, the Supplier shall not be liable for
any delays, and any costs/ expenses or losses incurred by the Customer in
relation to such delays, if such delay was caused as a result of a Force Majeure
or a Relief Event.

8.   RELIEF EVENTS

8.1   To the extent that the Supplier is prevented or delayed in performing the
Services as a direct result of a Relief Event, (a) the Supplier shall be granted
an appropriate extension of time in respect of the performance of those Services
or, at the Customer’s option, a waiver of such performance, and shall not be
liable with respect to such prevented or delayed performance and (b) any Service
Levels and

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

    delivery schedules applicable to such Services shall be adjusted or extended
accordingly.

9.   CONTRACT MANAGEMENT

9.1   The parties shall perform their respective obligations in accordance with
the provision of Schedule 6. In doing so, the Supplier shall appoint a Service
Manager in accordance with Schedule 6 to serve as the individual responsible for
the day to day management of the relationship the parties have with respect to
the Services. The Customer shall appoint a Relationship Manager in accordance
with Schedule 6 to serve as the individual responsible for liaising with the
Service Manager.

10.   REPRESENTATIVE

10.1   The Customer and the Supplier shall each nominate a Representative
(“Representative”) who shall be the Account Manager for either Party, as
outlined in Schedule 6, and who shall have full authority to take all necessary
decisions regarding the provision of the Services and the other obligations of
the party nominating such Representative under this Agreement including any
variation to this Agreement. The Representative of each party must at all times
be an employee, contractor or agent of that party. The first such appointments
are set out in Schedule 6. Each party may replace the Representative from time
to time provided that it has obtained the prior written approval of the other
party, such approval not to be unreasonably withheld or delayed. Each party
shall ensure that its Representative has full authority to bind it in connection
with its obligations under or pursuant to this Agreement.   10.2   Where, in
this Agreement, any decision, consent, approval, notice or certification is
required to be given by a party, it shall be sufficient for such decision,
consent, approval, notice or certification to be given by that party’s
Representative without any further enquiry or action by the other party.

 



--------------------------------------------------------------------------------



 



Commercial in Confidence
PART C — CHARGES

11.   PAYMENT

11.1   The Supplier shall raise invoices and the Customer shall pay Charges to
the Supplier in accordance with the payment provisions and procedures set out in
Schedule 3.   11.2   In addition to the Charges, the Customer shall:

  11.2.1   pay the Supplier for such additional work carried out in accordance
with any agreed Change Request(s); and     11.2.2   reimburse the Supplier for
reasonable travelling, accommodation and other expenses provided that the
Supplier obtains the Customer’s prior written consent to incur such expenses;
and     11.2.3   pay the Supplier as outlined in the Incentive Scheme in
Schedule 3 in accordance with the payment terms of this Agreement.

11.3   Each invoice submitted by the Supplier which is not reasonably disputed
by the Customer in accordance with the dispute resolution procedure outlined in
clause 27 shall be payable within 28 days of its receipt by the Customer.   11.4
  The Charges shall be subject to Indexation on each anniversary of the
Commencement Date.   11.5   The Supplier shall notify the Customer of the amount
of the increase within 28 days of each such anniversary and shall be entitled to
add to any subsequent invoice an amount which reflects that the Indexation to
the Charges will be effective from each such anniversary.   11.6   All payments
under the terms of this Agreement are expressed to be exclusive of Value Added
Tax, or similar tax, howsoever arising and the Customer shall pay to the
Supplier in addition to those payments or if earlier on receipt of a valid tax
invoice or invoices from the Supplier, all Value Added Tax in relation to any
supply made or deemed to be made for Value Added Tax purposes pursuant to this
Agreement.   11.7   The Supplier shall indemnify the Customer against any
liability (including any interest, penalties, or costs incurred) which is
levied, demanded or assessed on the Customer at any time in respect of the
Supplier’s failure to account for, or to pay any VAT relating to the payments
made by the Supplier under this Agreement.   11.8   Without prejudice to any
other right or remedy of the Supplier, if the Supplier does not receive payment
of any invoice due to it under this Agreement (unless such invoice is reasonably
disputed by the Customer) on the due date for payment, interest will accrue
30 days from the due date for payment at the rate of 2.5% per month above LIBOR
on such outstanding invoice from the date payment is due until payment in full.
Interest under this Clause 11.8 shall accrue from day to day and shall be paid
by the Customer on demand.   11.9   Subject to Clause 11.3, the Customer shall
not be entitled to withhold any amount payable to the Supplier under this
Agreement.



 



--------------------------------------------------------------------------------



 



Commercial in Confidence

11.10   Both Parties together acknowledge and agree that the bonus and debit
scheme specified in Schedule 3, the “Incentive Scheme”, represents a genuine
pre-estimate of the specific loss which may be suffered by the Customer.

 



--------------------------------------------------------------------------------



 



Commercial in Confidence
PART D — GENERAL

12.   CONFIDENTIALITY

12.1   Each Recipient Party undertakes and agrees to:

  12.1.1   use the Confidential Information solely for the purposes envisaged
under this Agreement and not use the same for any other purpose whatsoever;    
12.1.2   ensure that only those of its officers, employees and advisors who are
directly concerned with the carrying out of this Agreement and who need to know
the Confidential Information have access to the Confidential Information; and  
  12.1.3   keep the Confidential Information secret and confidential and shall
not directly or indirectly disclose or permit to be disclosed the same to any
third party for any reason without the prior written consent of the Disclosing
Party.

12.2   The Supplier shall not, and shall procure that its Staff and other
officers, employees and advisors do not use any of the Customer’s Confidential
Information received otherwise than for the purposes of this Agreement.   12.3  
At the written request of the Customer, the Supplier shall procure that its
Staff and each officer, employee or advisor identified in the Customer’s request
signs a confidentiality undertaking prior to commencing any work in connection
with this Agreement.   12.4   The obligations of confidence referred to in
Clause 12.1 shall not extend to any Confidential Information which:

  12.4.1   is or becomes generally available to the public otherwise than by
reason of breach by the Recipient Party of the provisions of this Clause;    
12.4.2   is known to the Recipient Party and is at its free disposal prior to
its disclosure by the Disclosing Party;     12.4.3   is subsequently disclosed
to the Recipient Party without obligations of confidence by a third party owing
no such obligations to the Disclosing Party in respect of that Confidential
Information;     12.4.4   is required by law to be disclosed; or,     12.4.5  
is required by any Regulatory Authority to be disclosed.

13.   DIRECT ENGAGEMENT

13.1   During the term of this Agreement and for 12 months thereafter neither
party shall solicit, entice or offer employment to any person employed or
engaged by the other party without the express written consent of the other
party except where such person is recruited as a result of an otherwise
unsolicited response to a public recruitment advertisement. If a party breaches
this Clause 13, that party shall pay to the other a sum equivalent to such
person’s total compensation for his first 12 months’ work for any person other
than the party which employed him. The parties agree that such sum, constituting
liquidated damages, represents a

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

    fair estimate of the cost to the party which employed the person of
recruiting a suitable replacement for such person.

14.   DATA PROTECTION

14.1   With respect to the parties’ rights and obligations under this Agreement,
the parties agree that the Customer is the Data Controller and that the Supplier
is the Data Processor.   14.2   The Customer warrants that all personal data
held by the Customer to be processed by the Supplier under this Agreement
(“Customer Personal Data”) has been or will be obtained and processed by the
Customer (in so far as such data has been or will be processed by the Customer)
in accordance with the Data Protection Act 1984 and to the extent superseded
thereby the Data Protection Act 1998 and all associated regulations (the “Acts”)
and in a manner which permits the Supplier to perform its obligations under this
Agreement in compliance with the Acts.   14.3   Each party warrants to the other
that:

  14.3.1   it is, and at all times during the term of this Agreement will be,
adequately and appropriately registered under the Acts in order to comply with
its obligations under this Agreement; and     14.3.2   it will at all times
during the term of this Agreement comply with the Acts in performing its
obligations under this Agreement.

14.4   The Supplier shall:

  14.4.1   process the Customer Personal Data only on behalf of the Customer
only for the purposes of performing this Agreement and only in accordance with
instructions contained in this Agreement or received from the Customer in
writing from time to time;     14.4.2   not otherwise modify, amend or alter the
contents of the Customer Personal Data or disclose or permit the disclosure of
any of the Customer Personal Data to any third party unless specifically
authorised in writing by the Customer;     14.4.3   at all times comply with the
provisions of the Seventh Data Protection Principle set out in Schedule 1 of the
Data Protection Act 1998 and, in so doing, provide a written description of the
technical and organisational methods employed by the Supplier for processing the
Customer Personal Data (within the timescales required by the Customer) and
implement appropriate technical and organisational measures to protect the
Customer Personal Data against unauthorised or unlawful processing and against
accidental loss, destruction, damage, alteration or disclosure;     14.4.4  
take reasonable steps to ensure the reliability of any Staff who has access to
the Customer Personal Data;     14.4.5   obtain prior written consent from the
Customer before transferring the Customer Personal Data to any sub-contractors
in connection with the provision of the Services;

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

  14.4.6   ensure that only those of the Staff who need to have access to the
Customer Personal Data are granted access to such data and only for the purposes
of the performance of this Agreement and all of the Staff required to access the
Customer Personal Data are informed of the confidential nature of the Customer
Personal Data and comply with the obligations set out in this clause 14;    
14.4.7   not publish, disclose or divulge any of the Customer Personal Data to
any third party unless directed to do so in writing by the Customer;

14.5   The parties shall, and the Supplier shall procure that its Staff shall,
comply at all times with the Data Protection legislation and shall not perform
their obligations under this Agreement in such a way as to cause either party to
breach any of its obligations under the Data Protection legislation. The
Supplier shall immediately notify the Customer in the event that it becomes
aware of any breach of the Data Protection Legislation by the Supplier or any of
the Staff in connection with this Agreement;   14.6   The Supplier shall, at all
times during and after the Term, subject to Clause 18, indemnify the Customer
and keep the Customer indemnified against all losses, damages, costs or expenses
and other liabilities (including legal fees) incurred by, awarded against or
agreed to be paid by the Customer arising from any breach of the Supplier’s
obligations under this clause 14 except and to the extent that such liabilities
have resulted directly from the Customer’s instructions.

15.   INTELLECTUAL PROPERTY RIGHTS

15.1   Subject to clause 15.4 all Intellectual Property Rights created by the
Staff in the course of providing the Services to the Customer under this
Agreement in modifications and enhancements to any Existing Materials (as
defined below) (“Project IPRs”) shall remain the property of the Supplier.  
15.2   In respect of programs, specifications, designs or reports (including
data) which are pre-existing or are an adaptation of or derived from existing
materials, including any adaptations made to such programs, specifications,
designs or reports pursuant to the Change Control Procedure (together “Existing
Materials”) which are made available as part of the provision of the Services
the ownership of the intellectual property rights in such Existing Materials
remains with the owner thereof.   15.3   Neither party shall delete proprietary
information or trade mark notices if any appear on any software or documentation
supplied to it by the other at any time. Further, both parties shall ensure that
all copies of software or documentation created or supplied by them under the
provisions hereof shall carry a copyright notice.   15.4   The Supplier grants
to the Customer the following licences:

  15.4.1   a non-exclusive non-transferable royalty free licence for the
duration of the Term to use the Existing Materials for its own internal business
purposes only in accordance with Schedule 1.     15.4.2   a non-exclusive,
non-transferable royalty free licence for the duration of the Term to use the
Project IPRs for its own internal business purposes only in accordance with
Schedule 1. The Customer agrees that:



 



--------------------------------------------------------------------------------



 



Commercial in Confidence

  a.   it may not permit any third party to use the Project IPRs and shall not
make any related documentation available to any third party; and     b.   it
will use the Project IPRs in accordance with any conditions contained in the
Service Level Agreement.

15.5   It being understood that in the event that the use of the Existing
Materials or the Project IPRs needs to be licensed to a third party agent of the
Customer (which might for the avoidance of doubt, include Affiliates of the
Customer) for the purposes of ensuring that the Services can be appropriately
implemented, then the Supplier shall grant a limited licence for the purposes of
ensuring the appropriate implementation of the Services.   15.6   The Parties
agree that breach of these license terms will automatically be deemed a material
breach of this Agreement.   15.7   The Supplier represents and warrants that it
will not infringe the Intellectual Property Rights of any person or entity in
the provision of the Services.   15.8   Either party (the “Indemnifying Party”)
shall indemnify and keep indemnified the other (the “Indemnified Party”) against
any and all Liability suffered by the Indemnified Party as a result of any claim
by a third party that the use of the Services or Existing Material or the
Project IPRs which the Indemnifying Party has licensed to or supplied to the
Indemnified Party to use by the Indemnified Party in accordance with this
Agreement infringes the Intellectual Property Rights of that third party
provided that:

  15.8.1   the Indemnifying Party is given notice of the claim as soon as
reasonably practicable after receipt of a written claim by the Indemnified Party
from any such third party;     15.8.2   the Indemnifying Party is given complete
control over such claim, and the Indemnified Party co-operates with the
Indemnifying Party at the Indemnifying Party’s expense in the conduct of such
claim, unless the Indemnifying Party is proposing to make representations and/or
statements in relation to the Indemnified Party, in which event the Indemnifying
Party may only make such representations and/or statements that might form part
of the Indemnifying party’s management of such claim with the approval of the
Indemnified Party;     15.8.3   the Indemnified Party does not prejudice the
Indemnifying Party’s conduct of such claim;     15.8.4   the Supplier will not
be obliged to indemnify the Customer for any claim of infringement based on the:

  c.   use of an altered version of the Existing Materials or Project IPRs;    
d.   combination, operation or use of the Existing Materials or Project IPRs
with software, hardware, equipment or other materials not supplied by the
Supplier; or     e.   use of a superseded version of the Existing Materials or
Project IPRs where the Customer has failed to comply with a request by the

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

      Supplier to install any new version of the Existing Materials or Project
IPRs.

15.9   The provisions of this clause 15 shall survive termination of this
Agreement for any reason.

16.   TERM AND TERMINATION

16.1   This Agreement shall commence on the Commencement Date and shall continue
for at least the duration of the Term unless terminated in accordance with the
provisions of this clause 16.

16.2   At the end of the Term this Agreement shall be automatically renewed for
1 year periods on the mutual agreement of the parties.

16.3   Without prejudice to any of its other rights or remedies under this
Agreement, either party may terminate this Agreement:

  16.3.1   During the final calendar year of the Term by providing no less than
12 months written notice to the other party;     16.3.2   After the end of the
Term by providing no less than 12 months written notice to the other party.

16.4   Without prejudice to any of its other rights or remedies under this
Agreement, Customer may terminate this Agreement

16.5   if there is a material delay in the provision of the Services by the
Supplier pursuant to Clause 7.

16.6   Without prejudice to any of its other rights or remedies under this
Agreement, each party (the “Terminating Party”) shall have the right to
terminate this Agreement upon giving written notice of termination to the other
party (the “Defaulting Party”) if the Defaulting Party:

  16.6.1   commits a material breach of this Agreement which in the case of a
breach capable of remedy shall not have been remedied within 30 days of the
receipt by it of a written notice from the other party identifying the breach
and requiring its remedy; or     16.6.2   makes any voluntary arrangement with
its creditors or becomes subject to an administration or passes a resolution for
winding-up (otherwise than for a bona fide reconstruction or amalgamation) or
becomes bankrupt or insolvent or goes into liquidation or a receiver or similar
officer is appointed over any or all of the assets of the Defaulting Party or
the Defaulting Party ceases or threatens to cease to carry on business.

16.7   The Supplier may terminate this Agreement by giving written notice to the
Customer if the Customer fails to pay any invoice which is not reasonably
disputed to the Supplier under this Agreement and has not remedied such failure
within 30 days of receiving written notice from the Supplier requiring it to
remedy such failure.

16.8   Both Parties agree to provide notice (“a Change of Control Notice”) to
the other Party of the earlier of: (i) its execution of any agreement effecting
a Change of

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

    Control with respect to it; or, (ii) its awareness of a transaction that has
resulted in a Change of Control with respect to it. In the event of the Customer
receiving a Change of Control Notice the Customer shall have the right to
terminate the Agreement (within three months of the date of receipt of the
Change of Control Notice) on a period of notice that shall not exceed 12 months,
save that it will not be deemed a Change of Control if either NY Euronext Inc.,
or an Affiliate, or Atos Origin SA, or an Affiliate, assumes Control of the
Supplier.   16.9   In the event of the Supplier receiving a Change of Control
Notice the Supplier shall have the right to terminate the Agreement (within
three months of the date of receipt of the Change of Control Notice) on a period
of notice that shall not be less than 12 months.   16.10   Clauses [12, 13,
16.7, 18, Schedule 4] [Note: Internal referencing to be checked] and any other
provision which expressly or impliedly survives the expiry or termination of
this Agreement shall remain in force notwithstanding the expiry or termination
of this Agreement.

17.   CONSEQUENCES OF TERMINATION

17.1   Upon the expiry or termination of this Agreement for whatever reason the
parties shall follow the provisions of the Disengagement Plan as set out in
Schedule 4; and the licence of the Existing Materials and Project IPRs granted
to the Supplier under this Agreement shall terminate automatically and the
Supplier shall return all copies of such Existing Materials and Project IPRs.

17.2   the Supplier shall repay to the Customer any amount which it may have
paid in advance in respect of Services not provided or procured by the Supplier
as at the date of termination of this Agreement..

18.   LIABILITY

18.1   The Supplier acknowledges and agrees that its liability for death or
personal injury caused by its negligence or the negligence of its directors,
officers, employees, contractors or agents or fraudulent misrepresentation shall
not be limited.

18.2   Subject to Clauses 7 and 18.1, the Supplier’s total liability to the
Customer whether in contract, tort (including negligence) or otherwise in
connection with this Agreement shall not exceed in aggregate the amount paid or
payable in charges by the Customer to the Supplier under the Agreement during
the 12 month period prior to the date upon which the events giving rise to any
relevant claim arose, or in the case of a series of events the date upon which
the first of the series occurred

18.3   Subject to Clauses 7 and 18.1, the Customer’s total liability to the
Supplier (other than for charges properly due and payable under this Agreement)
whether in contract, tort (including negligence) or otherwise in connection with
this Agreement shall not exceed the amount paid or payable in charges by the
Customer to the Supplier under the Agreement during the 12 month period prior to
the date upon which the events giving rise to any relevant claim arose, or in
the case of a series of events the date upon which the first of the series
occurred

18.4   Subject to Clauses 7 and 18.1, in no circumstances will the Supplier be
liable for any loss of profit, loss of business, loss of goodwill, loss of
anticipated savings, loss of data or any consequential or indirect loss suffered
by the Customer unless

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

    such loss(es) arise as a result of the Supplier’s breach of its obligations
under this Agreement.   18.5   If either party (“Claiming Party”) wishes to make
any claim against the other party (“Defending Party”) under or in connection
with this Agreement:

  18.5.1   the Claiming Party must give written notice to the Defending Party
specifying in reasonable detail the reason for such claim and the amount of such
claim prior to taking any other action;     18.5.2   each party must continue to
perform its obligations under this Agreement notwithstanding such claim; and    
18.5.3   the Claiming Party must give the notice required under Clause 18.5.1 to
the Defending Party as soon as practicable and in any event no later than [two]
years after the event or incident giving rise to such claim.

18.6   Any failure to comply with the provisions of this Clause 18.5 shall not
however invalidate the claim of the Claiming Party in the event that the
Claiming Party elects to commence legal proceedings immediately.

19.   ASSIGNMENT

19.1   Neither party may assign any or all of its rights under this Agreement
(excepting monies due or to become due) to a third party without the prior
written consent of the other, such consent not to be unreasonably withheld.

19.2   A party may assign its rights under this Agreement to an Affiliate, Atos
Origin S.A. or an Affiliate thereof, or a third party acquiring the entire
business of the assigning party without requiring the consent of the other party
provided that such Affiliate, Atos Origin S.A. or an Affiliate thereof, or third
party first undertakes in writing to the other party to be bound by the terms of
this Agreement.

19.3   The Supplier’s right to assign under the terms of Clauses 19.1 and 19.2
are at all times qualified by the fact that the Supplier may not assign any or
all of its rights under this Agreement to a Market Competitor of the Customer.

19.4   Except as in the case of an assignment under the terms of Clause 19.1 or
19.2 as appropriate, no term of this agreement shall be enforceable under the
Contracts (Rights of Third Parties) Act 1999 by a third party.

20.   FORCE MAJEURE

20.1   Neither party shall be liable to the other for any breach or
non-performance of this Agreement arising from any event beyond its reasonable
control including, without limitation, acts of God, failure or shortage of power
supplies, flood, drought, lightning, fire, earthquake, strike, lock-out, trade
dispute or labour disturbance, act or omission of Government or any regulatory
authority, war, riot, civil disorder, or delay or failure due to any such cause
in manufacture, production or supply by third parties of any goods or services
required for performance under this Agreement provided that lack of funds shall
not constitute an event beyond the reasonable control of either party (each of
the above events, a “Force Majeure” event). However, if the Force Majeure event
continues to affect a party’s ability to perform its obligations under this
agreement for a period exceeding 30 days, either

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

    party may terminate the agreement by giving the other party written notice
without incurring any liability to the other.   20.2   The Party affected by the
Force Majeure will use all reasonable endeavours to mitigate the effect of the
Force Majeure.

21.   SEVERANCE OF TERMS

21.1   If the whole or any part of this Agreement is or becomes or is declared
illegal, invalid or unenforceable in any jurisdiction for any reason:

  21.1.1   in the case of the illegality, invalidity or unenforceability of the
whole of this Agreement it shall terminate in relation to the jurisdiction in
question; or     21.1.2   in the case of the illegality, invalidity or
unenforceability of part of this Agreement, that part shall be severed from this
Agreement in the jurisdiction in question and that illegality, invalidity or
unenforceability shall not in any way whatsoever prejudice or affect the
remaining parts of this Agreement which shall continue in full force and effect.

22.   ENTIRE AGREEMENT/VARIATIONS

22.1   This Agreement constitutes the entire agreement and understanding between
the parties in relation to its subject matter and supercedes all prior oral or
written understandings, arrangements, representations or agreements between them
relating to the subject matter of this Agreement. The parties acknowledge that
no claims shall arise in respect of any understandings, arrangements,
representations or agreements so superceded. No director, employee or agent of
any party is authorised to make any representation or warranty to the other
party not contained in this Agreement, and each party acknowledges that it has
not relied on any such oral or written representations or warranties.

22.2   No variation, amendments, modification or supplement to this Agreement
shall be valid unless agreed in writing in the English language and signed by a
duly authorised representative of each party.

23.   NOTICES

23.1   Any notice or other communication given pursuant to or made under or in
connection with the matters contemplated by this Agreement shall be in writing
and shall be delivered by courier, sent by post or sent by facsimile to the
address of the recipient set out above or as notified to the other party in
accordance with this Clause. Notices sent by e-mail shall not be valid of
themselves and must be confirmed in hard copy form by courier, by post or
facsimile.

23.2   Any notice given pursuant to this Clause shall be deemed to have been
received:

  23.2.1   if delivered by courier, at the time of delivery; or     23.2.2   if
sent by post, on the second Working Day following the day of posting; or    
23.2.3   if sent by facsimile on acknowledgement by the recipient facsimile
receiving equipment on a Working Day if the acknowledgement occurs before 1700
hours local time on a Working Day of the recipient and in any other case on the
following Working Day.



 



--------------------------------------------------------------------------------



 



Commercial in Confidence



24.   THIS AGREEMENT NOT TO CONSTITUTE A PARTNERSHIP

24.1   Nothing in this Agreement and no action taken by the parties pursuant to
this Agreement shall constitute or be deemed to constitute a partnership,
association, joint venture or other co-operative entity between the parties and
neither party shall have any authority to bind the other in any way except as
provided in this Agreement.

25.   WAIVER

25.1   Save as expressly provided in this Agreement neither party shall be
deemed to have waived any of its rights or remedies whatsoever howsoever arising
unless the waiver is made in writing, signed by a duly authorised representative
of that party and may be given subject to any conditions thought fit by the
grantor. Unless otherwise expressly stated any waiver shall be effective only in
the instance and for the purpose for which it is given.

25.2   No delay or failure of either party in exercising or enforcing any of its
rights or remedies whatsoever shall operate as a waiver of those rights or
remedies or so as to preclude or impair the exercise or enforcement of those
rights or remedies. No single or partial exercise or enforcement of any right or
remedy by either party shall preclude or impair any other exercise or
enforcement of that right or remedy by that party.

26.   ANNOUNCEMENTS

26.1   Both parties agree not to make any public announcements about the
existence or contents of this Agreement without the prior notice to and the
written approval of the other Party, unless such announcement is required by law
or regulation.

27.   DISPUTE RESOLUTION

27.1   Any dispute which may arise with respect to any matter or thing arising
out of or in relation to this Agreement shall be dealt with in accordance with
the Contract Management procedure as set out in Schedule 6

28.   REGULATORY CHANGES

28.1   The Parties shall be responsible pursuant to the Change Control Procedure
for making such modifications as are necessary to take into account any changes
to existing financial services legislation, rules and regulations or any such
new legislation, rules and regulations which have an impact (either directly or
indirectly) on the provision of the Services or any part thereof and which are
outside the scope of Clause 28.2, below.

28.2   The Parties shall also be responsible, at the Customer’s expense, for
making such modifications as are necessary to take into account:

  28.2.1   any changes to existing commodities or derivatives trading
legislation and statutory restrictions or any such new legislation and
regulations relating specifically to the commodities or derivatives trading
industry noted to the Supplier by the Customer and which have an impact (either
directly or indirectly) on the provision of the Services or any part thereof;
and/or

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

  28.2.2   any changes which are deemed necessary by the Customer or a
Regulatory Authority.

28.3   The changes referred to above in Clauses 28.1 and 28.2 (“Regulatory
Changes”) shall be implemented by way of the Change Control Procedure. For the
avoidance of doubt, the Supplier shall not be able to decline to perform any
Regulatory Change deemed necessary by the Customer as long as the Customer
agrees to the Charge for the Regulatory Change.

29.   AUDIT

29.1   The Customer or the Regulatory Authority (for the purposes of this clause
references to the Customer shall be deemed to include the Regulatory Authority)
shall have the right, from time to time and upon 7 Working Days written notice
to the Supplier, to conduct an audit of the compliance by the Supplier with its
obligations under this Agreement and the changes made by Supplier in performing
such obligations (an “Audit”). The Audit must be in relation to, matters
specified by the Customer in such notice, the assessment of the proper amount of
any payment made or to be made hereunder, or, the performance by the Supplier of
its obligations under this Agreement (“Audit Matters”). The Audit may be
conducted by such professional auditors or advisers as the Customer may decide
to appoint and notify to the Supplier.

29.2   For the avoidance of doubt, the categories of information that may be
sought under this provision shall only be that which is necessary for the
reasonable assessment of the Audit Matters specified in any notice issued by the
Customer under Clause 29.1 above.

29.3   The Supplier shall provide to the Customer and its advisers such
assistance and facilities and access to such premises, accounts, invoices,
documents and information as it shall reasonably require for the purposes of any
Audit. The Supplier shall provide the Customer with copies of relevant accounts,
invoices, documents and information in such form as the Customer or its advisers
shall reasonably require, but only to the extent that such accounts, invoices,
documents and information relate to the Audit Matters.

29.4   The Customer shall be entitled to conduct an Audit at such times as it
may reasonably require subject to a maximum of one Audit in any 6 month period,
provided that such maximum shall not apply (and neither shall the advance notice
period specified in Clause 29.1) where the Customer bona fide believes that
there is a material non-compliance (as the case may be) by Supplier with any of
its obligations under this Agreement which an Audit may detect or of which an
Audit may provide details.

29.5   The Customer shall:

  29.5.1   use its reasonable endeavours to minimise any disruption to the
Supplier’s operations or the performance of the Services caused by an Audit; and
    29.5.2   ensure that all of the employees and agents are under a duty of
confidence in relation to any information disclosed or made available to them by
the Supplier for the purpose of that Audit.

29.6   The Customer shall pay all reasonable costs incurred by the Supplier in
relation to any Audit.

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

30.   DATA SECURITY

30.1   In the event of a loss, corruption or destruction of Data attributable to
the Customer’s failure to perform its obligations under this Agreement, the
Supplier shall take such steps which someone using Best Industry Standards would
take to recover, retrieve and reconstruct any such lost, corrupted or destroyed
Data as appropriate. The Customer shall pay all reasonable costs incurred by the
Supplier in relation to such reconstruction.

30.2   Subject to Clause 18, the Supplier hereby indemnifies and undertakes to
keep the Customer indemnified in respect of any loss, corruption or destruction
of Data caused by the act or omission of the Supplier, calculation of any such
loss to take reasonable account of any successful reconstruction under
sub-Clause 30.1

31.   INSURANCE

31.1   The Supplier warrants and represents to the Customer that it has the
benefit of policies of insurance with reputable insurers which are sufficient to
cover its responsibilities and obligations under this Agreement including, inter
alia, in respect of loss or damage to tangible property and professional
indemnity for amounts suitable to cover such liability.

32.   ESCROW

32.1   The parties shall, within 90 days of execution of this Agreement, enter
into an escrow agreement in respect of the Source Code of the Existing Materials
and Project IPR (the “Escrowed Material”) with the NCC Group for the provision
of a full validation escrow service (“the Escrow Agreement”) in accordance with
the Escrow Order Form outlined in Schedule 8. The Supplier shall, from time to
time, deliver into escrow with NCC further Source Code in the Project IPR as it
is created and in accordance with the terms of the Escrow Agreement with NCC.

32.2   In accordance with the terms of the Escrow Agreement NCC will release the
Escrow Material to the Customer if the Supplier: (a) materially breaches the
Agreement in a manner giving rise to a termination right on the part of the
Customer; (b) becomes insolvent or unable to pay its debts and/or perform its
obligations in the ordinary course of business; or, (c) becomes the subject of
any voluntary or involuntary proceeding in bankruptcy, liquidation, dissolution,
receivership, attachment or composition, or makes a general assignment for the
benefit of creditors. The Customer’s licence rights to released Escrow Material
will be sufficient to permit the Customer to perform the Services with the
addition of the rights to use, reproduce and create derivative works of the
released Escrow Material and to distribute, perform and display (publicly or
otherwise) such derivative works, all in connection with the sole purpose of
implementing, operating and maintaining the Services.

32.3   All charges with respect to the Escrow Agreement will be shared equally
between the parties.

33.   GOVERNING LAW AND JURISDICTION

33.1   This Agreement shall be governed by and construed in accordance with
English law and the parties hereby submit to the exclusive jurisdiction of the
courts of England and Wales.

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

33.2   Any proceedings relating to any claim or matter arising under or in
connection with this Agreement instituted against either party by the Customer
may be brought in the courts of England and Wales .

IN WITNESS WHEREOF the parties have executed this Agreement the day and year
first above written.

     
SIGNED by
  ) /s/ K. Tregidgo
for and on behalf of
  ) Head of Strategy
ATOS EURONEXT MARKET
  )
SOLUTIONS LIMITED
  )
 
   
SIGNED by Sir Bob Reid
  ) /s/ Sir Bob Reid
for and on behalf of
  ) Board of Directors
ICE CLEAR EUROPE LIMITED
  )
 
   
SIGNED by Paul Swann
  ) /s/ Paul Swann
for and on behalf of
  ) President & Chief Operating Officer
ICE CLEAR EUROPE LIMITED
  )

 



--------------------------------------------------------------------------------



 



Commercial in Confidence
Schedule 1 — THE SERVICES
1.1 Introduction

  1.1.1   The managed services which together constitute CPS provided by the
Supplier are defined as follows:

  •   Scope of Use — defining the business transactions that are permitted to
utilise the functional services     •   Functional Services — defining the high
level functional services available to the Customer and their clients     •  
Environments — for each requested instance of the Function Services, service
characteristics and capacity requirements are defined.     •   Support Services
— additional services required for the managed service

  1.1.2   Changes to the Services shall be by Change Request, as set out in
Schedule 5, Change Control Procedure.

1.2 Scope of use — The Services

  1.2.1   The Services are restricted to Energy Contracts and Emissions
Contracts (including, futures, options on futures, forwards, swaps,
differentials, spreads and options) to the extent traded on markets owned and
operated by ICE Inc, ICE Futures Europe Ltd and European Climate Exchange Ltd.  
  1.2.2   Such service scope may be extended or otherwise amended by prior
written agreement of the Parties from time to time, in accordance with the
Change Control Procedures set out in Schedule 5.

1.3 Functional Services

  1.3.1   Clearing Functions

The clearing functions enable the Customer and their clients to manage position
information. These functions are made available via a GUI. This enables back
offices to correctly record, report, manage and reconcile their open interest.
These functions also provide end users with a number of reports. The functions
available are:

  •   Position keeping — the automatic maintenance of positions as post-trade
functions are performed     •   Position search — the ability to review current
and historical position data     •   Settlement instruction entry, edit and
search — the management of long and short positions     •   Position transfer
instruction entry, edit and search — the movement of volume between position
accounts     •   Exercise instruction entry, edit and search — nomination of
options positions for exercise     •   Automatic Exercise instruction edit and
search — position selection criteria for options expiry processing     •  
Tender Deletion instruction entry, edit and search — manual deletion of
positions awaiting delivery

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

  •   Margin Exclusion Instruction entry, edit and search — manual omission of
delivery positions from margin calculation     •   Delivery instruction entry
edit and search — manual early notification of an intention to deliver

  1.3.2   Clearing Processing Service

The clearing processing service performs a number of batch processes against
trades and positions maintained by the post-trade and clearing functions. The
main batch process is performed at the end of each Clearing Day, whilst small
intraday batches can be performed as certain products expire. The end-of-day
batch also calculates margin values for all trades and positions, and
consolidates those margin values into the Customer’s accounts. The clearing
processing service comprises:

  •   Clearing instruction processing — the processing of settlement, transfer,
exercise, delivery, tender deletion and margin exclusion instructions to update
positions     •   Variation margin calculation — the calculation of realised and
unrealised profit and loss     •   Initial margin calculation — the calculation
of initial margin liability using the “London SPAN” algorithm

  1.3.3   Management Functions

A number of management functions are available to the Customer. These functions
enable the maintenance of standing data (“Product and Participant”), and more
dynamic data such as prices. In addition, management functions enable the
Customer to correct invalid trade and position data, and to control/monitor the
Clearing Processing Service:

  •   Contract expiry date entry, edit and search     •   London SPAN parameter
maintenance     •   Clearing price entry, edit and search     •   Validate and
load standing data files     •   Load clearing prices     •   Calculation of
options volatility values     •   Monitor and control intraday and end-of-day
clearing processes     •   Generation and dissemination of London SPAN risk
arrays

  1.3.4   Systems Integration Functions

The systems integration services enable the Customer and their clients’ systems
to interact with the clearing functions and the clearing processing service.
This enables a high degree of process automation for the Customer and their
clients, and provides them with a full audit trail of all activities that have
taken place:

  •   TRAMP interface — an electronic messaging interface through which the
Customer and their clients can perform Post-Trade Functions     •   TSCS Feed —
an electronic feed of audit events providing the Customer and their clients
details of:

  o   Trade and claim changes

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

  o   Clearing instruction changes     o   Clearing processing changes     o  
Initial and Variation margin values     o   End of day position details     o  
System events

  1.3.5   File Transfer Service

In addition to the Systems Integration Service, a file transfer service is
provided to move report information between the Supplier and the Customer. It
also enables the Customer to make other information available to their clients
through a common interface.

  •   Files transferred from Supplier to Customer:

  o   Trade File     o   SPAN File     o   Position File     o   Margin File    
o   Position Note File     o   Open Interest File

  •   Files transferred from Customer to Supplier:

  o   Banking Reports

1.4 Production Environment
The Production Environment shall be provided for use with live products and
users. The environment will have the following characteristics:

      Characteristic   Value
Resilience Model
  Fault Tolerant (service will be provided on hardware hosted in two
geographically-separated Tier 4 data centres, connected via diversely-routed
telecommunications channels. The hardware in each data centre shall be capable
of delivering the services to the specified capacity. The functional services
may be provided by system components in both data centres. Data shall be
protected using Raid 5 technology and inter-data centre disk mirroring
technology. Failure of a single hardware or software component or an entire data
centre will not cause significant interruption to the services)
 
   
Service Capacity
  Monthly Futures Contracts: 150  
 
  Monthly Futures Expiries: 3,500  
 
  Daily Futures Contracts: 60  
 
  Daily Futures Expiries: 3,000  
 
  Options Contracts: 10  
 
  Options Expiries: 200  
 
  Options Series: 30,000  
 
  Daily Half-trades recorded: 950,000  
 
  Open Positions (single day): 50,000  
 
  Open Positions (historical): 6,000,000  
 
  Interactive (GUI) Users: 250  
 
  Electronic (TRAMP/TSCS) Users: 100
 
   
Clearing Functions Start Time
  07:00 each Clearing Day
 
   
Clearing Functions Close Time
  24:00, or until “End of Stream1”, each Clearing Day

 



--------------------------------------------------------------------------------



 



Commercial in Confidence
1.5 Support Services

  1.5.1   Change Control Function — An agreed process for notifying the Customer
of planned changes to the services provided by the Supplier, and for the
submission of change requests (both system enhancement and product
configuration) by the Customer to the Supplier will be documented and subject to
performance targets.     1.5.2   Call Management Service — The staffing of a
Supplier service desk with agreed call management performance criteria and
response times subject to agreed maximum peak and average levels of calls.    
1.5.3   Incident Management Service — A system for the categorisation of
incidents relating to any of the services provided by severity according to
agreed criteria, with associated limits on time to resolution.     1.5.4  
Software Maintenance Service — The correction of known or suspected errors,
through the release of specific fixes, service packs or full software releases.
    1.5.5   Service Level Management Service — The provision of agreed schedules
detailing service statistics by the Supplier. Separate review processes will
periodically determine service, performance and capacity thresholds, Change
Management plans, and maintenance schedules. Service levels will be subject to
review at the service review meetings and may be subject to change as agreed at
those meetings.     1.5.6   Backup and Restore Service — The Supplier will
employ a backup scheme agreed with the Customer with standards for frequency,
scope and data retention time. Requests for restoration of historical data (in a
non-disaster/BCP context) will be subject to performance targets.     1.5.7  
Disaster Recovery Service — The Supplier will provide a continuously-available
hot standby facility for the provision of the Services in the event of a
disaster affecting the data centre where CPS is currently running. Agreed
schedules will be in place for the testing of the facility and production of
statistics and reports from the testing.     1.5.8   IMAC Service — The Supplier
will provide a service to process requests for infrastructure installations,
moves and ceases (IMAC). Infrastructure represents connectivity between the
Supplier’s data centres and the Customer and their clients

 

1.1.   1 “End of Stream” (EOS) is the last event recorded in the TRS Audit
Stream for a trading day, and represents the end of processing.

 



--------------------------------------------------------------------------------



 



Commercial in Confidence
Schedule 2 — SERVICE LEVEL AGREEMENT
2.1 General

  2.1.1   The Supplier will support and maintain all services, hardware and
system software that comprises the Services to ensure that the application
performs in accordance with its appropriate functional specification and that
performance targets are met as specified in section 2.5.     2.1.2   The
Supplier shall, in each month following the Go Live Date, measure the
performance for each of the Service Levels at the specified Service Target(s).  
  2.1.3   Service Requests     2.1.4   Requests for modifications to the
Services will be handled as set out in Schedule 5 Change Control Procedure.    
2.1.5   Availability     2.1.6   The Supplier agrees to make the Services
available to the Customer in accordance with section 2.5.     2.1.7   Service
Level     2.1.8   The Supplier agrees to provide the Services to service levels
in accordance with section 2.5.     2.1.9   For maintenance of the Services,
Supplier will respond to reported faults in line with section 2.5.     2.1.10  
Customer Responsibilities     2.1.11   The Customer shall use the Services in
accordance with the user manuals as at the Go Live Date, and updates as issued
by the Supplier.

2.2 Service Availability

  2.2.1   Service Availability and Whole Availability shall mean that that
Service is usable by a defined number of authorised users in the normal
operational manner in support of normal business processes. Availability is
calculated as follows for each Service Period:

                     
 
  Service Availability %      =   ((Total Available Time) -   (Whole Unavailable
Time — Exceptions))   * 100                  
 
          Total Available Time        

                     
 
  Whole Availability %      =   ((Total Available Time) -   (Whole Unavailable
Time + Partial Unavailable Time — Exceptions))   * 100                  
 
          Total Available Time        

and

             
 
  Total Available Time in
minutes in the Reporting
Period   Equals   (#days in Reporting Period) *
(service hours per day) * 60

 



--------------------------------------------------------------------------------



 



Commercial in Confidence
     For example, for a Service which is available from 7:00 — 24:00 during a
21 day period:
     Total Available Time = 21 (days) * 17 (hours) * 60 (minutes) = 21,420
minutes.
2.3 Unavailability Definitions for Functional Services

      Condition   Criteria
Wholly Unavailable Time occurs when the process or function was suspended,
halted or denied due to the criteria adjacent arising.
  The inability for Customer and all of their clients to be able to utilise the
Clearing Functions
 
   
Partial Unavailable Time occurs when the process or function was affected due to
the criteria adjacent arising.
  The inability of some, but not all of the Customer’s users, or one of their
clients, to utilise the Clearing Functions

2.4 Exceptions

  2.4.1   “Exceptions” for each Service shall be the sum of the minutes of
unavailable time during the appropriate Service Time arising from the following
factors:

  •   Agreed scheduled downtime arising from planned events which cannot be
performed outside the Service Time (e.g. system changes, system upgrades, system
housekeeping, existing hardware preventative maintenance arrangements,
maintenance of Applications and releases relating to Applications).     •  
Downtime directly due to the Customer’s failure to meet its obligations.     •  
Downtime due to Force Majeure.     •   Any downtime arising from unauthorised
interference with equipment by the Customer.     •   Downtime incurred when
system usage is shown to be outside the limits of relevant Operational
Assumptions.     •   Periods of time for which the Supplier can reasonably
demonstrate that member users have not adhered to normal operational practice.
The Supplier shall provide guidelines to the Customer for relevant end-user
training in such normal operational practice and the Customer shall ensure that
end-users are trained accordingly. Where the Supplier introduces a change to
TRS/CPS that requires the Customer’s staff to be trained, the Supplier will
provide that training without charge to the Customer.     •   For certain
Performance Targets relevant Operational Assumptions are given. When actual
usage of the Services is greater than one or more of these Operational
Assumptions for a period of time, such period during the relevant Service Time
shall be included in the exceptions for relevant performance targets.
Notwithstanding this, the Supplier shall at all times use all reasonable
endeavours to meet all Performance Targets.     •   Downtime incurred outside
the relevant Service Time

 



--------------------------------------------------------------------------------



 



Commercial in Confidence
2.5 Service Targets and Service Thresholds

  2.5.1   For the purposes of the table below the following words shall have the
following meanings:         “Service Time” means the period of time between the
Service Start Time and Service Close Time as referred to in Clause 2.5.2.      
  “Service Period” means the period of time during which the performance of a
Managed Service will be measured which shall be one (1) month.         “Service
Target” means the targeted level of performance of a Managed Service during the
applicable Service Period. The Service Target for each applicable Managed
Service is shown in the table below.         “Service Threshold” means the
threshold applicable to each Managed Service which, if exceeded, may impair the
delivery of such Managed Service. These Service Thresholds are derived from
steady state service experience and/or solution design specifications.     2.5.2
  The table below details the Service Targets and Service Thresholds which the
Supplier shall meet in the performance of the Service:

                            SERVICE THRESHOLD and MANAGED SERVICE   SERVICE
START TIME   SERVICE CLOSE TIME   SERVICE TARGET   EXCLUSIONS
CPS 1 — Production Environment Clearing Functions Availability
  As defined in
Services Schedule   As defined in
Services Schedule   Clearing Functions Service Availabilitye for 99.6% of
available hours during each Service Period.

Clearing Functions Service Whole Availability for 98% of available hours during
each Service Period.   Subject to Service Capacity for Production Environment
 
               
CPS 2 — Production Environment End of Day Clearing Processing Time
  ICE Futures TRS System in “End of Day”   “End of Stream”   End of Day Clearing
processing elapsed time

< 60 minutes for all but 2 days per Service Period

<90 minutes for all days per Service Period

System drop dead time of 3:00am   Calculation excludes time elapsed due to
Clearing runs being halted or recovered due to Customer business reasons not
associated with technology failure.

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

                            SERVICE THRESHOLD and MANAGED SERVICE   SERVICE
START TIME   SERVICE CLOSE TIME   SERVICE TARGET   EXCLUSIONS
CPS 3 — Production Environment System Management Functions Availability
  Clearing Functions
Service Start Time
as defined in
Services Schedule   “End of Stream”   System Management Functions to be operable
by at least one user for 99.60% of available hours during each Service Period.  
Maximum number of concurrent users of each console of four (4).

Excludes any incidents of unavailability that are proven, upon further
investigation, to be due to failures within the Customer’s infrastructure.
 
               
CPS 4 — Production Environment System Integration Functions Availability
  Clearing Functions
Service Start Time
as defined in
Services Schedule   “End of Stream”   System Integration Functions Service
Availability for 99.6% of available hours during each Service Period.

System Integration Functions Service Whole Availability for 98% of available
hours during each Service Period.    
 
               
CPS 5 — Production Environment File Transfer Functions Availability
          File Transfer criteria and targets are defined in section 2.6 Critical
File transfer to be achieved by the Expected Time in for 90% of the service
period. Remainder to be achieved by the Maximum Time.

Routine File transfer to be achieved by the Expected Time for 90% of the service
period. Remainder to be achieved by the Maximum Time.

File transfer to be achieved by Latest Time.    
 
               
CPS 6 — Change Control Function
          The Supplier shall advise the Customer of known changes, planned or
otherwise, that may affect the delivery of the Services, where possible
providing a minimum of 5 Business Days, or other agreed, notice of such changes.
The Supplier shall also use best endeavours to ensure such changes are effected
outside the Available Hours    
 
               
CPS 7 — Call Management Service
          Customer Service Desk to Supplier Service Desk 90% of calls to be
answered within 3 rings (if within Service Time).

The management of Calls and Incidents will be performed in accordance with the
applicable procedure: call, incident or serious incident management as agreed
between the Parties from time to time.    

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

                            SERVICE THRESHOLD and MANAGED SERVICE   SERVICE
START TIME   SERVICE CLOSE TIME   SERVICE TARGET   EXCLUSIONS
CPS 8 — CPS Incident Management Service
          The target time to restore an adversely impacted service is shown
below in order of decreasing severity of the incident. The target restoration
time is measured from the time the incident is reported to the Call Management
Function to the time the impacted process or function is restored.

Each incident is assigned one of four severity ratings according to the impact
it has upon the affected process or function: Severity 1 = most severe, Severity
4 = least severe.

Severity 1 Serious Incidents: The Customer, or two or more of their clients, are
unable to utilise one or more Functional Services, System Integration Functions
and/or CMR Report availability.

Restoration time for Severity 1 incidents is not more than one (1) hour.

Severity 2 High Impact Incidents: Unacceptable response time is experienced by
the Customer, or two or more of their clients Restoration time for Severity 2
incidents is not more than two (2) hours.

Targets for resolution of Serious Incidents, Severity 1 and Severity 2 High
Impact incidents are taken into account in the calculation of the agreed total
of Wholly Unavailable Hours per Service Period.

Severity 3 Medium Impact Incidents: End of Day Clearing Processing is delayed or
File Transfer to Customer is delayed, or Customer is unable to use one or more
Management Functions or report availability.

Restoration time for Severity 3 incidents is not more than four (4) hours
providing that the drop dead time on the end of day processing and file transfer
is not compromised.

Severity 4 Low Impact Incidents: Any other reported incidents.

Restoration time for Severity 4 incidents is not more than twelve (12) hours.

   
 
          The incident and escalation processes are described in section 2.7    

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

                            SERVICE THRESHOLD and MANAGED SERVICE   SERVICE
START TIME   SERVICE CLOSE TIME   SERVICE TARGET   EXCLUSIONS
CPS 9 — Software Maintenance Service
          Maintenance of Software to maintain service targets. Correction of
known or suspected errors, through the release of fixes, service packs and or
new releases of software.

Severity 1 errors include: software defects that significantly disrupt the
availability of services, for example by impacting availability or by reducing
functionality at critical periods, and where no viable work around exists.

The resolution of a Severity 1 error will be accorded the highest priority by
the Supplier, which may result in delay to other programmes or projects.

Severity 2 errors include significant defects in software that impacts
availability or functionality of services. The error may have a business or
technical work around or the frequency of the incident which caused it may be
such that it does not significantly impact service levels.

The timescales for resolution of a Severity 2 error will be agreed between the
Parties, fixes will be delivered either as part of a future software release or
as a scheduled service pack which may include the resolution of other errors.

Severity 3 errors include minor software defects not significantly impacting
availability or functionality of services.

Resolution of Severity 3 errors will be undertaken when it is convenient, e.g.
if the software is being worked on for other reasons.

A review of all outstanding errors will be conducted by the Parties.    

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

                            SERVICE THRESHOLD and MANAGED SERVICE   SERVICE
START TIME   SERVICE CLOSE TIME   SERVICE TARGET   EXCLUSIONS
CPS 10 — Service Level Management Service
        Supplier shall ensure that the following events take place at the end of
each Service Period in accordance with time scales set out below:

   
 
          +5 trading days: a report containing actual levels of services
provided. To include actual levels of service achieved against service levels
documented; trend analysis of historical service level performance; summary
information of reported Incidents arising during the Service Period and proposed
timetable for correction;

Service Improvement plans, current status and proposed new plans;

Service metrics correlating to the thresholds within the SLA.

+10 trading days: a review meeting shall be held to discuss the report.

+12 trading days: review meeting minutes shall be distributed.

   
 
          Outside of the Service Review the Parties shall periodically review:
     
 
          Service, performance and capacity thresholds to determine the
proximity of current volumes to service thresholds;

Change Management historical analysis and forward schedule for the immediate
following 3 months

Where applicable preventive maintenance schedules for the immediate following
6 months.

The Service Management roles and responsibilities are described in section 2.9  
 

 



--------------------------------------------------------------------------------



 



Commercial in Confidence

                            SERVICE THRESHOLD and MANAGED SERVICE   SERVICE
START TIME   SERVICE CLOSE TIME   SERVICE TARGET   EXCLUSIONS
CPS 11 — Backup and Restore service
          Backup Service — Daily Backup of all data processed by and resulting
from the Functional Services to primary backup media, as an integral part of the
backup cycle which captures all reports and transaction data each Trading Day.
Primary backup media is stored in a secure offsite location, by the Supplier’s
archival supplier, for a minimum for 7 years. The Supplier retains and maintains
the equipment necessary to restore data from this media for that 7 year period.

Media recall for offsite backup tapes can be made via scheduled delivery (24
hours), or within 5 hours, as a chargeable service by the archival supplier.
Restoration requests from the Customer are to be requested via the Change
Control Process.

Daily Backup to a secondary copy is kept on site for 4 weeks then reused within
the backup cycle. The Supplier provides a restoration service:

If request is < 3 days from data creation then restoration completion target is
3 working days

If request is > 3 days from data creation then restoration completion target is
10 working days
  Maximum of 10 media recall requests per Service Period.
Maximum of 10 restoration service requests per Service Period
 
               
CPS 12 — Disaster Recovery Function
          Supplier shall maintain at all times a backup facility capable of
providing the CPS service in the event of a disaster affecting the data centre
from which the current instance of TRS/CPS is running.

Targets are:

Establishment of capability

Recover service to the point of failure with no loss of data or transaction
informationwithin 4 hours following invocation

BCP testing to be undertaken twice a year and a report to be provided by the
Supplier to the Customer within 10 Business Days of such test.    



 



--------------------------------------------------------------------------------



 



Commercial in Confidence

2.6   File Transfer Performance Targets

                      Critical File   Direction   Frequency   Expected   Maximum
  Latest
Span File
  Supplier ->
Customer   Daily   5 minutes
from Load
Sett2   10 minutes
from Load
Sett   23:00
 
                   
Position File
  Supplier ->
Customer   Daily   10 minutes
from EOS   20 minutes
from EOS   01:00
 
                   
Margin File
  Supplier ->
Customer   Daily   10 minutes
from EOS   20 minutes
from EOS   01:00
 
                   
Position Note File
  Supplier ->
Customer   Daily   10 minutes
from EOS   20 minutes
from EOS   01:00

                      Routine File   Direction   Frequency   Expected   Maximum
  Latest
Trade File
  Supplier ->
Customer   Daily   40 minutes
from EOD3   60 minutes
from EOD   03:00
 
                   
Open Interest
  Supplier ->
Customer   Daily   10:00   11:00   12:00
 
                   
Banking Reports
  Customer ->
Supplier   Daily   Publication
within 1 hour
of receipt
  Publication
within 2 hours
of receipt
  Publication
within 3 hours
of receipt

2.7   Incident and Escalation Processes

  2.7.1   Support Services shall be provided by the Supplier to assist the
Customer with the proper operation and smooth running of the services.     2.7.2
  Upon receipt of a call to the Supplier Service Desk the Supplier will set the
severity of the call to reflect the business impact. Once the severity is set in
accordance with CPS 9, it shall not be changed with the exception of escalation
of incidents. Each severity rating will have a target resolution time, which is
described under support services in section 2.5.     2.7.3   The target time to
restore an adversely impacted service is defined in section 2.5. The target
restoration time is measured from the time the incident is reported to the Call
Management Function to the time the impacted process or function is restored.

2.8   Escalation Procedure

  2.8.1   Call and Incident Management includes an escalation process which may
be invoked at any time by the Customer during the hours of service availability.

 

1.2.   2 “Load Sett” is the Management Function through which settlement prices
are loaded into the Clearing Service. The SPAN File is generated as a result of
this function.   1.3.   3 “EOD” is the system event that indicates that all
post-trade activities have been completed. End of Day Clearing Processing is
initiated at this time.

Page 37 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence

  2.8.2   The procedure to instigate escalation is detailed in Schedule 6 to
this Agreement. The process can be invoked by the Customer contacting the IT
Duty Manager directly and invoking a Serious Incident.     2.8.3   Serious
incidents can be raised by the IT Duty Manager on receipt of an issue raised or
the support analyst escalating an issue from the monitoring tools or checks put
in place to identify serious incidents.     2.8.4   Once a Serious Incident has
been identified the IT Duty Manager will escalate to the Duty Incident Manager
who will take control of the incident through to resolution.     2.8.5   If the
incident is identified as a Severity 1 (service impacting) then the Duty
Incident Manager will contact the Duty Director and Service Manager who will set
up a conference call with the Customer. Incidents deemed as Severity 2 will be
escalated to the Duty Director and Service Manager after 120 minutes.     2.8.6
  Customer Responsibilities shall be to provide accurate and complete
information to the extent that it is available to the Customer when placing a
call with the Call and Incident Management Service.

2.9   Service Management and Service Reviews

  2.9.1   The Supplier shall provide manage the Service in order to review the
service specifications originating from the Customer, develop new services or
propose amendment to existing Services.     2.9.2   The Supplier shall also
track performance of the Supplier in delivering the Services against the service
targets set out in 2.5.     2.9.3   The Supplier shall also provide an
escalation vehicle in the event the Customer is dissatisfied with the level of
service provided by the Supplier in addition to the incident escalation process.
    2.9.4   At the end of each Service Period, the Supplier shall provide
information pertaining to the services provided for the entire Service Period. A
Service Level Report shall be produced to show the actual service provided
compared to service targets.     2.9.5   The Supplier shall organise and chair
review meetings, and shall minute and publish the outcome of service review
meetings.     2.9.6   Responsibilities

  •   The Supplier and Customer agree to attend Service Level reviews and
provide feedback as appropriate.     •   The Supplier and Customer shall
nominate a representative to act as single point of contact known as the
Contract Manager (Customer) and Service Manager (Supplier).     •   The Supplier
and Customer shall attend scheduled and ad-hoc service review meetings with the
Service Manager on an agreed frequency and at an agreed location.     •   The
Customer shall review service level reports and raise any concerns or anomalies
with measurement data with Supplier Service Manager.

Page 38 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence

  2.9.7   The parties shall notify each other in writing from time to time of
the persons authorised by each as a contact for each of the following areas of
responsibility, assuming the titles, described below. Authorised deputies may be
assigned to cover periods of absence of nominated individuals:

  •   The Supplier

     
Title
  Area of responsibility
Service Manager
  Service Level Management  
IT Duty Manager
  Management of Supplier Service Desk  
Account Manager
  Pricing and Service extensions

  •   The Customer

     
Title
  Area of responsibility
Contract Manager
  Management of the service and contract terms and conditions  
Service Desk Manager
  Management of Supplier Service Desk

Page 39 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence
Schedule 3 — CHARGES

3.1   Purpose

  3.1.1   This schedule sets out the Charges, which shall apply to all amounts
payable in respect of this Agreement.

3.2   Scope

  3.2.1   A Service Charge will be levied in advance of each Monthly Service
Period.     3.2.2   Fee Rates will apply to Changes carried out under the
provisions of Schedule 5 (Change Control) of this Agreement or Schedule 4
(Disengagement Services).

3.3   The Charges

  3.3.1   A Service Charge of [***] will be made for the first and subsequent
Monthly Service Periods subject to revisions in accordance with section 3.4 of
this schedule.     3.3.2   Work undertaken in association with Changes will be
invoiced on a monthly basis. A final invoice will be levied on completion of a
change which will be signified by the acceptance of the Change by an authorised
member of ICE Clear.     3.3.3   Charges in respect of Changes will be based
upon the Fee Rates specified in Section 3.3.4 of this schedule or shall be as
otherwise agreed between the Parties.     3.3.4   The Fee Rates chargeable in
respect of any Changes commissioned under this Agreement shall be in accordance
with the Fee Rates applicable in relation to the supply of TRS by the Supplier
to ICE Futures Europe.     3.3.5   The above Fee Rates are subject to review as
described in Section 3.4.2 of this schedule and exclude V.A.T. which is charged
at the prevailing rate. Any long term projects are subject to preferential rate
discussions.

 

***   Confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

Page 40 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence

3.4   Variation of Charges

  3.4.1   On each anniversary of the Go Live Date, Supplier reserves the right
to increase the Service Charge by an amount equal to 75% of the percentage
increase in RPI over the last twelve months for which figures are available.

3.5   Disengagement Charges

  3.5.1   Charges for Disengagement referenced in Schedule 4 of this Agreement
will be levied at the then prevailing Fee Rates for the relevant activities.

3.6   Incentive Scheme

  3.6.1   The Parties have agreed to implement a scheme to incentivise the
Supplier to achieve service excellence when delivering the Services (the
“Incentive Scheme”) which shall operate from the Commencement Date.     3.6.2  
The Incentive Scheme shall comprise a pool the total value of which will be 10%
of the annual value of the Service Charge. The scheme is based on the principal
of shared risk so that the pool will be equally funded by the Supplier and the
Customer.     3.6.3   Monthly Bonus and Debit Scheme     3.6.3.1   The two Key
Service elements, CPS1 — Production Environment Clearing Functions Availability
and CPS2 — Production Environment End of Day Clearing Processing Time will be
measured on a monthly basis such that:

  a.   a service or service element that exceeds its service level will result
in the Supplier accumulating bonus (positive) points (“Credits”) in accordance
with the formulae set out in clauses 3.6.7 and 3.6.8 of this schedule (a service
or service element that meets its service level equates to zero bonus points);  
  b.   a service or service element that does not meet its service level will
result in the Supplier accumulating debit (negative) points (“Debits”) in
accordance with the formulae set out in clauses 3.6.7 and 3.6.8 of this
schedule.     c.   The value of each bonus and debit point shall be 0.05% of the
monthly Service Charge.

  3.6.3.2   At the end of each month the total number of accumulated bonus
(positive) points will be added to the total number of accumulated debit
(negative) points, and;

  a.   if the resulting points total is positive, the Supplier will be entitled
to a sum equivalent to the number of positive points multiplied by the value of
each point for that month; or     b.   if the resulting points total is negative
the Supplier will not be entitled to a payment for that month.

  3.6.4   Service Stability Periods

Page 41 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence

  3.6.4.1   The application of Credits or Debits for the Incentive Scheme under
this Schedule may be waived during a period following a significant change to
the Services. Such changes may include:

  c.   Hardware platform     d.   Software upgrade     e.   Increased product
listings by the Customer

  3.6.4.2   The purpose of the stability period is for the parties to evaluate
the performance of the Services, and to agree any adjustments to the Incentive
Scheme.     3.6.4.3   The period of such a stability period is to be agreed by
the Parties.     3.6.5   Bonus and Debit Points Allocation     3.6.5.1   A
maximum of 100 bonus points and 100 debit points have been allocated to the
Monthly Bonus and Credit Scheme which are allocated to two applicable Service
elements     3.6.5.2   The allocation of each of the allocated points to the
individual services will be split 50 / 50 between the services applicable to the
Monthly Bonus and Debit Scheme.     3.6.6   Review     3.6.6.1   The Parties
shall review the Incentive Scheme at least annually and will co-operate to seek
consensus to incorporate, any applicable modifications to the Incentive Scheme
that may have arisen as a result of Changes.     3.6.7   Formula for
Availability and Performance Service Elements     3.6.7.1   Points for service
elements based upon availability percentages are calculated by prorating the
achieved performance percentage below or above the Service Target each month and
using the resultant variance to determine the positive or negative points
accumulated for that service element.     3.6.7.2   Maximum points are achieved
for performing 100% to SLA, Performance at the SLA target shall equate to 0 (
Zero) points and maximum negative points where the performance fails by equal to
or more than the percentage difference between the target and 100%.     3.6.7.3
  Example 1:

  a.   Assume the target is 99.6% and the number of points allocated is 50,
maximum points are achieved at 100% achieved performance (50 Points), Zero
points are scored when the performance is 99.6% and maximum negative points are
scored when the service falls at or below 99.2% (-50 points)     b.   If the
achieved percentage is 99.8% the number of points scored will be half way
between the SLA target and 100%, therefore the points scored will be 25

Page 42 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence

  c   If the achieved percentage is 99.3% the number of negative points will be
three quarters between the maximum negative point performance and the Target,
therefore the point’s allocation will be -37.5 points.

  3.6.8   Formula for Deadline Service Elements     3.6.8.1   Points for service
elements based on deadlines are calculated by subtracting the total number of
debit points accrued for breaching the deadline from the maximum bonus points
available for the applicable service element. A service element that misses the
final deadline accrues maximum debit points for that service element for that
month.     3.6.8.2   Example 2

  a.   Assume the total number of point allocated is 50     b.   The Service
Target is no more that 2 breaches of the Maximum Time, therefore the number of
points allocated for each breach will be -25.     c.   If the Drop Dead Time is
breached at any point during the Service period the points will be scored at
maximum negative points i.e. -50     d.   If there is one breach of during the
Service period and no breaches of the Drop Dead Time the points score will be
50-25 =25     e.   If there are three breaches of the Maximum Time during the
Service period and no breaches of the Drop Dead Time the points score will be
50-75 =-25     f.   If there is one breach of the Drop Dead Time regardless of
the performance of the maximum time the points score will be -50

Page 43 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence
Schedule 4 — DISENGAGEMENT PLAN

4.1   Disengagement Services

  4.1.1   The Supplier and the Customer shall each appoint a Disengagement
Manager and provide written notification of such appointment to each other
within three months of the Commencement Date. The Supplier’s Disengagement
Manager shall be responsible for ensuring that the Supplier and its employees
and agents comply with this Schedule. The Supplier shall ensure that its
Disengagement Manager has the requisite authority to arrange and procure any
resources of the Supplier as are reasonably necessary to enable the Supplier to
comply with this Schedule 4. The Disengagement Managers shall liaise with one
another in relation to all issues relevant to termination or expiry and all
matters connected with this Schedule 4 and each party’s compliance with it.    
4.1.2   The Supplier shall provide reasonable assistance and information to the
Customer to enable the orderly transition and migration of the Services from the
Supplier to the Customer or its nominated alternative service supplier in the
event that the Customer requests it in accordance with paragraph 3 below
(“Disengagement Services”). For the avoidance of doubt the Supplier is
responsible for the overall management of the Disengagement Services.

4.2   Disengagement Period

  4.2.1   The Disengagement Services will be provided as soon as is reasonably
practicable from the date that the Customer first requests those services (which
shall not be any earlier than 6 months prior to the expiry of the Agreement
(“the Commencement of Disengagement”) until the expiry of 13 months from the
Commencement of Disengagement (or such lesser period agreed with the Customer in
writing) (“Disengagement Period”).     4.2.2   For the avoidance of doubt, the
Disengagement Services shall be provided regardless of the reason for the expiry
or termination of the Agreement.

4.3 Disengagement Plan

  4.3.1   The Supplier shall, at least 60 days prior to the Commencement of
Disengagement, agree with the Customer a written plan demonstrating how and when
the Supplier will fulfil its obligations under this Schedule 4 (the
“Disengagement Plan”). The Supplier shall provide the first draft of such
Disengagement Plan 120 days prior to the Commencement of Disengagement. If the
Parties are unable to agree the contents of the Disengagement Plan 90 days prior
to the Commencement of Disengagement, either party may refer the matter for
resolution in accordance with the provisions of clause 27 and Schedule 6.    
4.3.2   The Disengagement Plan shall include the following:

  (a)   address each of the issues set out in this Schedule 4 to facilitate the
transition of the Services from the Supplier to the Customer’s nominated
alternative service supplier and/or the Customer and

Page 44 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence
shall ensure that there is no disruption in the supply of the Services and no
deterioration in the quality of delivery of the Services during such transition;

  (b)   detail how the Services will transfer to the nominated alternative
service supplier and/or the Customer including details of the processes,
documentation, data transfer, systems migration, security and the segregation of
the Customer’s technology components from any technology components run by the
Supplier or any of its sub-contractors (where applicable);     (c)   provide for
the transfer of historic information to an extent required by the Customer to
meet its regulatory reporting/audit requirements;     (d)   assist in the
transition of Member Firms and Member Firms to an alternative clearing
processing system through the provision of information relating to the feeds and
reports that are made available to members and Member Firms in accordance with
the terms of this Agreement;     (e)   specify the scope of the Disengagement
Services that may be required by the Customer, and detail how such services
would be provided (if required) during the Disengagement Period (for the
avoidance of doubt any such Disengagement Services shall be provided in
accordance with the rates specified for the Charges);     (f)   provide a
timetable within the Disengagement Period and identify critical issues in
relation to the provision of the Disengagement Services; and     (g)   set out
the management and escalation structure to be put in place and employed during
the Disengagement Period.

4.4   Continued Provision of Services

  4.4.1   The Supplier shall, as part of the Disengagement Services and to the
extent requested in writing by the Customer, continue to provide the Services in
accordance with the Agreement from the date of termination or expiry of the
Agreement until expiry of the Disengagement Period.

Page 45 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence
Schedule 5 — CHANGE MANAGEMENT
5.1 Overview

  5.1.1   The Change Control Procedures set out in this Schedule (including
where relevant the Appendices) shall be used whenever the Customer or the
Supplier has a requirement to change any component of the Services, Until such
time as a Change is made in accordance with the Change Control Procedure, the
Supplier shall, unless otherwise agreed in writing, continue to perform its
obligations under this Agreement in compliance with its terms prior to such
Change     5.1.2   A Change Request Document shall refer to a paper or
electronic document that accurately records all required information and
authorisation (physical or electronic) specified in this Change Control
Procedure in respect of the Change Request which will generally be in the form
of Appendix II completed as appropriate. Any changes to the Change Request
Document or the technology used must be agreed between the Parties.     5.1.3  
The parties shall designate individuals to negotiate and authorise the
commercial aspects of Changes; on behalf of the Customer (the “Commercial
Manager”), and on behalf of the Supplier (the “Account Manager”).     5.1.4  
The Supplier will assign a “Delivery Manager” who is responsible for the overall
management and scheduling of all work related to the Change Request. The
Delivery Manager shall be responsible to the Customer for all aspects of Change
Request including without limitation technology, design, progress and issues
arising. The Delivery Manager, with notification to the Customer, may nominate a
Project Manager to undertake any stage of any Change Request. However, the
Delivery Manager remains responsible for all deliverables.     5.1.5   The
Customer shall appoint an individual (the “Customer Change Manager”) to liaise
with the Delivery Manager on all technical and delivery aspects of a particular
change request.     5.1.6   Day to day administration of the Change Control
Procedures will be performed on behalf of the Account Manager by an individual
so nominated (the “Change Administrator”). A similar role may also be nominated
on behalf of the Customer.     5.1.7   The representative of the Party
requesting the Change will be referred to hereinafter as the “Change Requester”.
    5.1.8   Throughout the Change Control Procedures the Customer and the
Supplier shall use reasonable endeavours to ensure that appropriate personnel
are available to give to the other party any requested information or resources
pertaining to a Change Request.     5.1.9   The effort involved in preparation
of an Initial Assessment for most Change Requests will be non-chargeable.
However the Supplier would like to reserve the right to negotiate with the
Customer for a separate chargeable pre-assessment in the event that this entails
a material effort. .

Page 46 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence

5.2   Submit Change Request

  5.2.1   Either party may initiate a Change Request Document by submitting all
of the information, as set out in Appendix 2 under the section entitled Change
Requester Details and Authorisation, and also a title for the Change Request.  
  5.2.2   Prior to submission a Change Request Document must be authorised for
submission by at least the Account Manager or the Commercial Manager.

5.3   Acknowledge Change Request

  5.3.1   On receipt of the Change Request Document, the Change Administrator
shall acknowledge such receipt by issuing a number to correspond with the Change
Request Document, and noting on the Change Request Document information
requested in Appendix 2 under the section entitled ‘Change Request
Acknowledgement by the Supplier’     5.3.2   The Change Administrator will then
send to the Change Requester and Delivery Manager a copy of the acknowledged
document with acknowledgement details within two (2) Working Days from receipt
of the Change Request Document.

5.4   Preliminary Review of Change Request

  5.4.1   Following the acknowledgment of receipt of the Change Request
Document, the Delivery Manager will undertake a preliminary review of the Change
Request Document to ensure that the Change Requester has provided the requisite
details, scope and priority, and will liaise with the Change Requester to obtain
and agree the submission content of the Change Request Document     5.4.2   The
Supplier will not proceed with further assessment of the Change Request until
and unless the submission content is agreed or the Parties agree otherwise.    
5.4.3   The Account Manager shall contact the Commercial Manager to discuss
whether the Initial Assessment of the Change Request is to be chargeable.    
5.4.4   The Account Manager and Commercial Manager, shall authorise the
commencement of an Initial Assessment by signing the appropriate section of the
Change Request Document. Where there is no charge for the Change Request, the
Delivery Manager and Customer Change Manager shall authorise commencement of the
Initial Assessment.     5.4.5   Any work done by the Supplier in producing the
Initial Assessment shall usually be non-chargeable, however where the Account
Manager determines the Initial Assessment to be chargeable, this will be agreed
with the Commercial Manager prior to starting the stage of Initial Assessment.

5.5 Initial Assessment

Page 47 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence

  5.5.1   The Supplier shall complete the Initial Assessment within ten
(10) Working Days unless agreement to the contrary is reached by the parties in
relation to the Change Request.     5.5.2   As applicable to the particular
Change Request, the Supplier will assess the Change Request and shall document
and deliver to the Customer the Initial Assessment, which comprises,

  (i)   the solution options which would satisfy the Change requested;     (ii)
  all information as set out in Appendix 2 under the section entitled ‘Initial
Assessment Completed’     (iii)   an estimate of the Charges and a reasonable
breakdown of same, which would be associated with implementation of the Change
requested; and     (iv)   an assessment of how the Change Request maintains or
improves service levels of the Services and affects the Charges.

  5.5.3   The parties acknowledge that the solution options, and other
information, provided during the course of the Change Control process may
contain proprietary information which will be subject to the Confidentiality
terms of this Agreement.     5.5.4   Agreement to proceed will require authority
from the Commercial Manager to accept charges associated with future stages by
signature on (or providing email approval of) the Change Request Document.

5.6 Acceptance of Initial Assessment

  5.6.1   Commercial Manager shall respond either with agreement to proceed or a
decision not to proceed with the next stage within ten (10) Working Days of
receipt of the Initial Assessment (or as otherwise agreed by the parties in the
relevant Change Request).     5.6.2   If the Initial Assessment is rejected and
no further work on the Initial Assessment is to be undertaken, the Change
Request shall be closed in accordance with the cancellation procedures defined
in Section 5.11 of this Schedule.     5.6.3   If the Initial Assessment is
rejected and it is agreed that additional work on the Initial Assessment is to
be conducted, the process will be repeated from Section 5.5 to determine and
revise the Initial Assessment.     5.6.4   If the Account Manager and Commercial
Manager agree to the Initial Assessment, then they will indicate such acceptance
on the Change Request Document by signing (or providing email approval of) the
appropriate section of the Change Request Document.     5.6.5   Once the parties
have accepted the Initial Assessment, a detailed plan may be prepared if this is
indicated as being required. Otherwise this step will be omitted and the
Supplier shall commence implementation as defined in section 5.9

5.7   Plan

Page 48 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence

  5.7.1   If required, the Delivery Manager will then coordinate the production
of a “plan” for the requested change and shall use reasonable efforts to
complete the plan [within 5 days of the finalising of the Initial Assessment].
Each such plan will include:

  (i)   a schedule for implementation of the Change requested; and     (ii)  
the Charges which would be associated with implementation of the requested
Change.

  5.7.2   Once the plan has been completed, the Account Manager will attach to
the relevant Change Request Document a copy of the detailed plan and provide to
the Commercial Manager and the Customer Change Manager a copy of such plan.    
5.7.3   Supplier shall ensure in so far as is reasonably practicable that the
resource allocated to carry out a Change Request shall be the most effective mix
of skills and ability to meet the change.

5.8   Acceptance of Plan

  5.8.1   Thereafter, the Account Manager and Commercial Manager, will review
the completed plan and determine (i) whether to accept or reject the plan and
(ii) if the plan is rejected, whether to file the Change Request Document and
close the matter or to continue working on the plan.     5.8.2   If the plan is
rejected and no further work on the plan is to be undertaken, the change request
shall be closed in accordance with the cancellation procedures defined in
Section 5.11 of this Schedule.     5.8.3   If the Plan is rejected and it is
agreed that additional work on the Plan is to be conducted, the process will be
repeated from Section 5.7 onwards to determine and approve new estimates for the
Initial Assessment and plan.     5.8.4   If the Account Manager and Commercial
Manager accept the plan and its commercial terms, then they will indicate such
acceptance by signing the appropriate section of the Change Request Document or
by email approval.

5.9   Implement Solution

  5.9.1   On receiving Customer approval of the plan (or Initial Assessment
where a plan is not required), the Delivery Manager will coordinate the
implementation of the Change requested as per the plan and will periodically
provide to the Customer a report of the current status of the implementation of
the Change requested.     5.9.2   At any time during the implementation of the
solution, the Parties may agree that either the scope of the Change Request
requires amendment or that the circumstances have changed due to external or
internal factors; as a result either party may request a return to the Plan
stage or the Initial Assessment.     5.9.3   As applicable to the particular
Change Request, the agreed process for delivery may include a number of
“checkpoints” where stages of the delivery are approved by the Customer.

Page 49 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence

  5.9.4   When the requested Change has been successfully implemented, the
Delivery Manager shall indicate such completion by signing the appropriate
section of the Change Request Document.

5.10   Complete Change Request

  5.10.1   Once implementation has been completed, the Commercial Manager will
indicate final acceptance by signing the appropriate section of the Change
Request Document.     5.10.2   The Account Manager will thereafter (i) arrange
for a final invoice to be sent to the Customer for any remaining Charges
associated with the assessment, planning, design, build, test, and or
implementation as appropriate of the requested Change and (ii) file the
completed, and fully executed, Change Request Document.

5.11   Cancellation or Suspension

  5.11.1   A Change Request may be cancelled or suspended by the Customer at any
stage in this process, if authorised by the Commercial Manager. In these
circumstances, the Customer will be liable for the Charges due up to the time
the Change Request was cancelled or suspended provided that the Customer
approval had been given post the Initial Assessment. In addition, the Customer
may be liable for further Charges relating to the costs incurred by the Supplier
in cancelling or suspending work on the Change. The Supplier will endeavour to
minimise the Charges through redeploying resources where possible and or
cancellation of orders. The Account Manager and the Commercial Manager shall
discuss in good faith the financial implications of such cancellation or
suspension, and agree the Charges to be applied.     5.11.2   Once a Change
Request has been cancelled, and the final payment terms agreed between the
Customer and Supplier, the Supplier shall file the Change Request Document and
close the matter accordingly.     5.11.3   If a Change Request has been
suspended all Initial Assessments and detailed plans prepared for that Change
Request become null and void. If the Customer wishes to continue work on the
Change Request, the Account Manager and the Commercial Manager shall discuss and
agree the appropriate assessment or planning phase of the Change Control
Procedures at which work will commence. Restarting work requires the
authorisation of both the Commercial Manager and the Account Manager.

Page 50 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence
APPENDIX 1
(FLOW CHART) [g17549g1754901.gif]

Page 51 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence
APPENDIX 2
Change Request Document
Change Request No.
Change Request Title:

      Change Requester Details & Authorisation  
Name of Change Requester:
  Date of Request:           /          /          
                                                             
   
Party Requesting Change:
   
                     The Supplier
   
                     Customer
   
 
   
Description of Change
   
 
   
1.1.
   
1.2.
   
 
   
Continued on separate sheet — YES/NO
     
Reason for Requested Change
   
 
   
Continued on separate sheet — YES/NO
   

Change Request Acknowledgment by the Supplier

     
Date Request Received:           /          /          
  Change Request Number Issued:                               
 
   
Date Number Issued:           /          /          
  Number Issued
by:                                                             
   

     
Acknowledgement Sent:           /          /          
   
 
    Name of Supplier Delivery Manager:                                         
                    

Page 52 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence
Pre-Assessment Estimate:
Pre-assessment estimated effort (days):                          Pre-assessment
estimated price (£):                             
Pre-Assessment Estimate Accepted
Each of the signatories below hereby represents that he or she is authorised to
agree to the pre- assessment estimate on behalf of the entity for which he or
she has signed:
The Supplier (Account Manager/Delivery Manager):

         
Name:                                         
  Signature:                                            Date:
          /          /          
 
        Customer (Commercial Manager/Customer Change Manager):
 
       
Name:                                         
  Signature:                                            Date:
          /          /          
 
       

Initial Assessment Completed:
(A copy of the written results of the initial assessment is to be attached.)
Agreed Initial Assessment Completion Date:           /          /          
Initial Assessment Accepted
Estimated Elapsed time to implement (days):
                                         Estimated effort (days):
                                         
Estimated charge (£):                                         
Detail Plan required (Y/N):                      Estimated Completion Date of
Detailed Plan           /          /          
Each of the signatories below hereby represents that he or she is authorised to
agree to the initial assessment estimate on behalf of the entity for which he or
she has signed:
The Supplier (Account Manager):

         
Name:                                         
  Signature:                                            Date:
          /          /          
 
        Customer (Commercial Manager):
 
       
Name:                                         
  Signature:                                            Date:
          /          /          

Page 53 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence
Detailed Plan Completed

(A copy of the written results of the detail plan stage is to be attached.)
Detailed Plan Agreed; Implementation to Commence
Each of the signatories below hereby represents that he or she is authorised to
accept the Detail Plan on behalf of the entity for which he or she has signed:
The Supplier (Account Manager):

         
Name:                                         
  Signature:                                            Date:
          /          /          
 
        Customer (Commercial Manager):
 
       
Name:                                         
  Signature:                                            Date:
          /          /          

Change Request Agreed

Each of the signatories below hereby represents that he or she is authorised to
accept the Change Request as completed on behalf of the party for which he or
she has signed:
The Supplier (Delivery Manager):

         
Name:                                         
  Signature:                                            Date:
          /          /          
 
        Customer (Commercial Manager):
 
       
Name:                                         
  Signature:                                            Date:
          /          /          

Page 54 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence
Schedule 6 — CONTRACT MANAGEMENT

6.1   Account Manager and Supplier Service Manager

  6.1.1   Appointments. The Supplier shall appoint and inform the Customer of
the identity of a service manager to oversee the delivery of the Services (the
“Supplier’s Service Manager”). In addition the Supplier and Customer shall both
appoint and inform the other of the identity of an account manager (“Account
Manager”) to oversee the commercial relationship between the Parties. Each Party
shall promptly notify the other Party in writing of any substitutions or
replacements of Supplier’s Service Manager or Account Manager, as applicable,
and shall take all reasonable steps to minimise any potentially adverse effects
of such changes.     6.1.2   Meetings. At least monthly, the Supplier’s Service
Manager will meet in person or conference on the telephone, or as the Parties
may agree (“Service Review Meeting”) the Account Manager’s and other invited
parties from either side (a) to review the Services and discuss the day-to-day
operational issues arising from the provision of such Services, including any
management or financial issues relating to the Services; and (b) to review the
Service Levels provided during the Service Period. The Supplier shall, in
consultation with the Customer Account Manager, prepare (a) a report regarding
the performance of the Services (a “Service Report”); and (b) minutes of the
Service Review meeting. If the Parties are in dispute in relation to any matter
raised in the Service Review Meeting, either Party may refer such disputed issue
to the Governance Committee.     6.1.3   Reports for the Governance Committee.
The Account Managers and Supplier’s Service Manager shall work together to
prepare reports relating to (i) any issue requiring escalation to the Governance
Committee in accordance with Paragraph 6.1.2 above, and (ii) any other matters
the Parties wish to present to the Governance Committee, including, for example,
Supplier’s performance of the Services.

6.2   The Governance Committee

  6.2.1   Composition of the Committee. In accordance with such terms as the
Parties agree, the Parties shall establish a “Governance Committee.” The
Customer Account Manager shall chair the Governance Committee. Constitution of
the remaining members of the first Governance Committee shall be as as agreed
between the Parties in writing (agreement to any such change not to be
unreasonably withheld by either party) from time to time     6.2.2   Objectives.
The objective of the Governance Committee is to act as an escalation point from
the Service Review Meeting and for each Party to raise and address any issues
that may arise with respect to the Services, including but not limited to:
(a) issues that have not been resolved between the Account Manager’s (b) Change
Requests regarding the Services; (c) issues relating to the Services; and (d)
Supplier’s performance of the Services.

Page 55 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence

  6.2.3   Meetings. The Governance Committee shall meet in person or conference
by telephone, or as the Parties may agree, at least quarterly. Meetings of the
Governance Committee may be called upon reasonable notice by either Party who
may co-opt representatives of project or programme boards as appropriate.    
6.2.4   Escalation. In the event that any issues raised at a Governance
Committee meeting are not resolved, the issue may be escalated as a Dispute and
the parties shall follow the procedure set out in Paragraph 6.4.     6.2.5  
Reports. At any meeting of the Governance Committee, the Parties may present
(a) Change Requests under consideration pursuant to the Change Control
Procedure; and (b) any Reports provided that such Change Requests and or Reports
have been distributed to each Governance Committee member prior to such meeting.
For the avoidance of doubt, Change Requests may be made at any time during the
Term of this Agreement.

6.3   Representatives

  6.3.1   The Account Manager for either Party will be automatically deemed to
be the Representative of that Party.

6.4   Dispute Resolution.

  6.4.1   Any Dispute which may arise with respect to any matter or thing
arising out of or in relation to this Agreement shall be referred for discussion
in good faith and resolution by the Representative of each party. If agreement
is not reached at that level within 14 days of such referral, the Parties will
endeavour to resolve the issue using the Governance Committee. If the matter
cannot be resolved in that forum, the matter shall be referred to the respective
Chief Executive Officers of the Supplier and the Customer who shall endeavour in
good faith to reach agreement within a period of 14 days from the matter first
being referred to them. This Paragraph 6.4.1 shall not apply to Disputes which
have already been referred to the Governance Committee.     6.4.2   Any dispute
not settled after following the processes set out above either at
Paragraph 6.4.1 or in accordance with Paragraph 6.2 may, by agreement, be
referred to a panel of arbitrators (the “Panel”) constituted as follows:

  •   the parties shall appoint one member each; and     •   the third member
who shall act as chairman of the Panel shall be appointed by the President for
the time being of the International Chamber of Commerce.

  6.4.3   Each party shall pay the fees and disbursements of its own member and
half the fees and disbursements of the chairman of the Panel.     6.4.4  
Arbitration proceedings under this clause may be commenced by any party to a
dispute following failure by the respective Chief Executive Officers of both
Parties to resolve the issue in the timeframe outlined in this clause, by:

Page 56 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence

  •   serving upon the other or others notice of its intention to refer such
dispute to arbitration and nominating a member of the Panel; and     •  
requesting the President of the International Chamber of Commerce for the time
being to appoint a chairman of the Panel.

  6.4.5   The Panel shall determine its own rules of procedure.     6.4.6   The
Panel will have the right to allocate the costs of the arbitration as between
the parties.

Page 57 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence
Schedule 7 — Security

7.1   Purpose

  7.1.1   This schedule addresses:

  •   access to the Supplier Production Environment. This includes system,
application, local and remote access;     •   data security. This includes the
requirements to restrict the data presented and fields to selected groups of
users; and     •   physical security. Applicable to locations and equipment
where the Customer data is held and/or from which the Services are delivered.

  7.1.2   References to security in this schedule refer to security from risk of
loss, misuse, theft, damage and destruction, as applicable, of the relevant
item.     7.1.3   Supplier agrees that it will work with the Customer to ensure
that all relevant security measures, standards, processes and arrangements
implemented in accordance with this Schedule will be consistent with ICE group
security standards (“the ICE Group Standards”) which are currently in place, and
as such ICE Group Standards might change from time to time.

7.2   Requirements

  7.2.1   Physical Security

  •   Supplier will ensure that all CPS hardware installed on the Supplier
managed premises is situated in areas with adequate physical security controls.
    •   Supplier shall be responsible for ensuring the physical location where
the Service is delivered from is secure. Access to the Production and Back Up
location shall be via a recognised mechanism, e.g. swipecard, keypad etc. All
Supplier Production and Back Up Environments will be housed within appropriately
managed industry standard machine rooms.

  7.2.2   Passwords

  •   All access to the system shall be controlled by username and password.
Passwords shall be of a minimum length, have no repetition within an agreed
period and be forcibly changed on a monthly basis.     •   All unused accounts
shall be automatically de-activated after one (1) Month.     •   Supplier shall
create, amend and delete ICE Clear users’ access rights to the applications
within a 24 hour period from the initial request.

  7.2.3   System Access

  •   Supplier shall ensure that any required update access to:

  o   the operating system;     o   the database; and     o   the application
code

Page 58 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence
is controlled by only allowing such access to specific Supplier staff who are
authorised and where such authority is required to ensure proper functioning of
the System.

  •   Supplier’s application shall provide a rules based facility that allow
subsets of the Data to be presented to the User. They shall include:

  o   all Data;     o   Data by Clearing Member Firm; and     o   Data by
Clearing Member Firm and associated Non Clearing Member Firms and/or registered
traders;

  7.2.4   Supplier shall ensure that changes to the application are tested
before release into the Production Environment.     7.2.5   In providing CPS the
Supplier will ensure that all Data on the System is held securely and only made
available in accordance with the permissions specified by the Customer;    
7.2.6   Supplier shall ensure that appropriate back ups of both the system and
standing data are maintained in line with commercially reasonable efforts.

7.3   Audit, Reporting and Security Reviews

  7.3.1   Appropriate audit trail mechanisms must be enabled on key systems
including:

  •   Accounting (including login failures and process termination states);    
•   Auditing (including changes to accounts and break in attempts); and     •  
TCP logging (including records of all TCP/IP connections to the systems).

  7.3.2   From time to time the Supplier may change the level of auditing
required and such changes will use the Change Control Procedures, as set out in
Schedule 5.     7.3.3   The Supplier shall use the Serious Incident Management
service (as described in the Service Level Agreement in Schedule 2) to respond
to any serious information security incidents.     7.3.4   On commencement of
this Agreement, Supplier shall appoint or nominate a representative to be a
specific point of contact on any security matters or concerns in relation to
provision of the Services.     7.3.5   The Supplier will host a quarterly
information security forum to review events within the previous period and,
where appropriate, present any proposed improvements for the next period.

Page 59 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence
Schedule 8 — NCC Escrow Form
ORDER FORM
(Please complete where applicable after consultation with your Escrow Account
Manager).
To avoid delays please ensure that all parts of this form have been completed
before returning to NCC Group.
For orders for non-standard agreements please enclose a copy of the amended
proposed agreement with all amendments duly highlighted and also e-mail a soft
copy to the Account Manager.
NCC Group cannot commence work until we have received commitment to payment.
Please therefore ensure that you have completed the payment details in
Section 7.
By submitting this order form to NCC Group you agree to be bound by NCC Group’s
Standard Terms and Conditions for Escrow Solutions orders and/or for
Verification Services where applicable (available upon request).
Please be aware that legal documents will be drawn up on the basis of the
information supplied in this order form. NCC Group reserves the right to charge
for additional work incurred as a result of any incorrect details supplied.

              Section 1 — Please tick the party who will be responsible for
payment of the             following fees when they become due and payable  
Owner   Licensee   Distributor
Initial fee
           
Non-standard agreement fee
           
Annual fee(s)
           
Integrity plus fee
           
Full verification fee
           
Escrow secure fee
           
Escrow complete fee
           
Deposit update fee(s)
           
Release fee
           

Section 2 — Agreement Details
Agreement type (e.g. single licensee, development etc.)
Name of Material to be deposited (e.g. s/w package name)
Who is responsible for depositing material
Who is contractually bound to maintain the material under the
licence/maintenance agreement
Section 3 — Owner of the Intellectual Property Rights (IPRs)

         
Company Name
       
Registered Office Address
       
Company Registration No.
       
Correspondence Address
       
VAT No.
       
Contact Name
       
Job Title
  Fax    
Phone
  e-mail    

Section 4 — Licensee Details

         
Company Name
       
Registered Office Address
       
Company Registration No.
       
Correspondence Address
       
VAT No.
       
Contact Name
       
Job Title
  Fax    
Phone
  e-mail    

Page 60 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence
Section 5 — Distributor Details (if appropriate)

         
Company Name
       
Registered Office Address
       
Company Registration No.
       
Correspondence Address
       
VAT No.
       
Contact Name
       
Job Title
  Fax    
Phone
  e-mail    

Section 6 — Please indicate the services which are being ordered

                  Fee type   33.2.1..1.1.1      Description of fees   Unit Price
  Qty   Cost
Initial Agreement Set-Up
  For any agreement payable before commencement of work.   £945       £
 
               
Non-standard Agreement
  Minimum charge for non-standard agreements payable before commencement of
work. Work in excess of 2 hours will be charged at £150 per hour or part
thereof, which will be invoiced separately.   From £345       £
 
               
Single Licensee Annual*
  Single agreement annual fees, payable on signature of agreement and thereafter
in advance of each anniversary.   £795       £
 
               
Multi Licensee Annual*
  Payable per licensee upon registration under the agreement and thereafter in
advance of each anniversary. A Minimum Annual Fee is payable if less than 2
Licensees are registered on any anniversary of agreement.   £670       £
 
               
Financial Model Annual
  Payable on signature of agreement and thereafter in advance of each
anniversary.   £945       £
 
               
Integrity Plus Testing Fee
  Material to be deposited under the Escrow agreement is collected, integrity
tested and audited at owner’s site by NCC Group. Payable upon completion of
on-site testing.   £3,450 + expenses       £
 
               
Full Verification Service Fee
  Full Verification Service which ensures that the deposited Source Code can be
built into the latest working application. Payable upon completion of on-site
testing.   £7,750 + expenses       £
 
               
Repeat Full Verification Fee
  Repeat of a Full Verification. Payable upon completion of on-site testing.  
£7,250 + expenses       £
 
               
Escrow Secure Fee
  Comprehensive Escrow protection including cost of Initial fee & Full
Verification fee. 20% of fee payable before commencement of work and 80% payable
upon completion of the Full Verification.   £8,550 + expenses       £
 
               
Escrow Now
  Full Verification conducted at NCC Group. Payable upon completion of testing.
  From £10,995       £
 
               
Escrow Complete Fee
  Full Verification at both the Owner’s and Licensee’s sites. 50% payable upon
completion of each Full Verification.   From £15,250 + expenses       £
 
                Please indicate the calendar month in which you require any
ordered testing services to be carried out.   Month:          
Fee for Scheduled
Update†
  Per deposit after the first, invoiced on signature of the agreement and on
each anniversary - £225 per unscheduled deposit   £150       £  
Release
  Payable per licensee on release request.   £100 +
expenses       £
 
               
                                         
                 
Please Note:
              • Credit card and BACS payment methods are available on request.  
Sub Total   £   • Web Escrow & Development Escrow need a minimum of 3 additional
scheduled updates   VAT       • Prices are effective until 31.10.07.   @ 17.5%  
£   * For Staggered Release agreements an annual fee will also be payable by the
Distributor           † Fixed price for one or dual deposits.   Total   £

33.2.1..1.1.2 Section 7 — Payment Details

     
Invoice (please quote official Purchase Order number)
  PO No:
Cheque attached (please make payable to “NCC Services Ltd”)
  Cheque No:

Page 61 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence
The signing and/or submission of this form to NCC Group allows NCC Group to
commence work on this order and commits the person or company noted below to
paying the fees set out in the ‘Cost’ column above when they are indicated as
being due in the ‘Description of fees’ column above.

     
Name
   
Signature
  Date
Position
   
Company
   
If the invoicing address is different from above, please indicate:
   
Name of person to be invoiced
   
Address
   

Page 62 of 63



--------------------------------------------------------------------------------



 



Commercial in Confidence

             
 
  Dated     2007        

ATOS EURONEXT MARKET SOLUTIONS LIMITED
- AND -
ICE CLEAR EUROPE LIMITED
 
MANAGED SERVICES AGREEMENT
 

 